



ASSET PURCHASE AGREEMENT
BY AND AMONG
EMMIS RADIO, LLC,
EMMIS RADIO LICENSE, LLC
AND,
FOR LIMITED PURPOSES,
EMMIS COMMUNICATIONS CORPORATION
AND
ENTERCOM MISSOURI, LLC,
ENTERCOM LICENSE, LLC
AND,
FOR LIMITED PURPOSES,
ENTERCOM COMMUNICATIONS CORP.






4816-0829-1166

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Page
ARTICLE 1 ASSETS TO BE CONVEYED
2
1.1
Transfer of Assets of the Stations
2
1.2
Excluded Assets
3
1.3
Assumption of Only Certain Liabilities and Obligations
4
1.4
Excluded Liabilities
4
1.5
Allocation
4
1.6
Shared Assets
5
ARTICLE 2 PURCHASE PRICE
5
2.1
Purchase Price and Adjustment
5
ARTICLE 3 CLOSING
7
3.1
General Closing Procedures
7
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLERS
7
4.1
Organization and Standing; Capitalization
8
4.2
Authorization and Binding Obligation
8
4.3
Absence of Conflicting Agreements; Consents
8
4.4
Litigation
9
4.5
Station Licenses.
9
4.6
Real Property.
9
4.7
Contracts
10
4.8
Compliance with Laws
10
4.9
Governmental Consents
11
4.10
Taxes
11
4.11
Reports
11
4.12
Environmental Matters in respect of the Real Property.
11
4.13
Broker’s Fees
12
4.14
Insurance
12
4.15
Property
12
4.16
Sufficiency of Assets
12
4.17
Financial Statements
12
4.18
Intentionally Omitted.
12
4.19
Absence of Undisclosed Liabilities
13
4.20
Employment Matters.
13
4.21
Permits and Rights
15
4.22
Intentionally Omitted.
15
4.23
Intentionally Omitted.
15
4.24
Claims Against Third Parties
15
4.25
Station Intellectual Property.
16
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF EMMIS
17
5.1
Organizational and Standing
17
5.2
Authorization and Binding Obligation
17



i

--------------------------------------------------------------------------------




5.3
Absence of Conflicting Agreements or Required Consents
17
5.4
Absence of Litigation
18
5.5
Broker’s Fees
18
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BUYERS
18
6.1
Organizational and Standing
18
6.2
Authorization and Binding Obligation
18
6.3
Absence of Conflicting Agreements or Required Consents
18
6.4
Absence of Litigation
19
6.5
FCC Qualifications
19
6.6
Broker’s Fees
19
ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF ECC
19
7.1
Organizational and Standing
19
7.2
Authorization and Binding Obligation
19
7.3
Absence of Conflicting Agreements or Required Consents
20
7.4
Absence of Litigation
20
7.5
Broker’s Fees
20
ARTICLE 8 GOVERNMENTAL CONSENTS
20
8.1
FCC Application.
20
ARTICLE 9 COVENANTS
21
9.1
Certain Covenants.
21
9.2
Access
23
9.3
No Inconsistent Action
23
9.4
Exclusivity
23
9.5
Confidentiality
23
9.6
Further Assurances
23
9.7
Local Marketing Agreement
24
9.8
Transition Efforts
24
9.9
Press Releases
24
9.10
Consents; Benefit of Agreements
24
9.11
Subsequent Financial Statements.
24
9.12
Intentionally Omitted.
25
9.13
Intentionally Omitted.
25
9.14
Off-the-Shelf Software Licenses.
25
9.15
Accounting.
25
9.16
Access to Books and Records and Records Retention
25
9.17
Studio Facilities.
26
9.18
Auxiliary Site.
26
ARTICLE 10 CONDITIONS PRECEDENT
27
10.1
To Buyers’ Obligations Regarding Closing
27
10.2
To Sellers’ Obligations
28
ARTICLE 11 DOCUMENTS TO BE DELIVERED AT THE CLOSING
28
11.1
Documents to be Delivered by Sellers
29



ii

--------------------------------------------------------------------------------




11.2
Documents to be Delivered by Buyers
29
ARTICLE 12 INDEMNIFICATION
30
12.1
Sellers’ Indemnities
30
12.2
Buyers’ Indemnities
30
12.3
Procedure for Indemnification
31
12.4
Limitations
32
12.5
Certain Limitations
33
12.6
Survival
33
12.7
Exclusive Remedies following the Closing
33
12.8
Mitigation of Damages
34
ARTICLE 13 TERMINATION RIGHTS
34
13.1
Termination.
34
13.2
Remedies.
35
13.3
Other Effects of Termination.
36
ARTICLE 14 TRANSFERRED EMPLOYEES AND EMPLOYEE PLANS
36
14.1
Transfer of Employees
36
14.2
Offer of Employment
37
14.3
No Assumption of Company Plans
7
14.4
COBRA Obligations
37
14.5
LMA Employees
37
14.6
Benefits Generally
37
14.7
Health & Welfare Benefits.
37
14.8
401(k) Plan
38
ARTICLE 15 OTHER AGREEMENTS
38
15.1
Confidentiality
38
ARTICLE 16 OTHER PROVISIONS
38
16.1
Transfer Taxes and Expenses
38
16.2
Benefit and Assignment
39
16.3
Additional Documents
39
16.4
Entire Agreement; Schedules; Amendment; Waiver
39
16.5
Headings
39
16.6
Computation of Time
39
16.7
Governing Law
39
16.8
Venue
39
16.9
Attorneys’ Fees
40
16.10
Severability
40
16.11
Notices
40
16.12
No Recourse
41
16.13
Casualty
41
16.14
Counterparts
41
16.15
Facsimile or PDF Signatures
41
16.16
Effect of LMA.
42



iii

--------------------------------------------------------------------------------




ARTICLE 17 DEFINITIONS
42
17.1
Defined Terms
42
17.2
Miscellaneous Terms
48





iv

--------------------------------------------------------------------------------




SCHEDULES


Schedule 1.1(a)    FCC Licenses
Schedule 1.1(b)    Personal Property
Schedule 1.1(c)    Real Estate Leases
Schedule 1.1(d)    Material Assumed Contracts
Schedule 1.1(e)    Station Intellectual Property
Schedule 1.2(i)    Excluded Assets
Schedule 4.4    Litigation
Schedule 4.8    Compliance with Laws
Schedule 4.20    Employment Matters
Schedule 4.24    Claims Against Third Parties
Schedule 14.1    Employees










v

--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (“Agreement”) is made as of February 22, 2018, by
and among EMMIS RADIO, LLC, an Indiana limited liability company (“Emmis Radio”)
and EMMIS RADIO LICENSE, LLC, an Indiana limited liability company (“Emmis
License,” and with Emmis Radio, “Sellers,” and each a “Seller”), and, for the
limited purposes set forth herein, EMMIS COMMUNICATIONS CORPORATION, an Indiana
corporation (“Emmis”), on the one hand, and ENTERCOM MISSOURI, LLC (“Entercom
Missouri”) and ENTERCOM LICENSE, LLC (“Entercom License,” and together with
Entercom Missouri, “Buyers,” and each a “Buyer”), each of them Delaware limited
liability companies, and, for the limited purposes set forth herein, ENTERCOM
COMMUNICATIONS CORP., a Pennsylvania corporation (“ECC”), on the other.
Reference herein to a “Party” or the “Parties” shall refer, on the one hand, to
Buyers, and on the other hand, to Sellers, and reference herein to “Sellers”
shall refer to any Seller or all Sellers together, while reference herein to
“Buyers” shall refer to any Buyer or all Buyers together, unless expressly
stated (or the context requires) otherwise. Unless otherwise defined herein,
capitalized terms shall have the meanings ascribed to them in Article 17 of this
Agreement.
RECITALS
WHEREAS, Sellers operate the following radio stations (each a “Station,” and
collectively, the “Stations”):
KNOU(FM), St. Louis, MO (FIN 27022)
KFTK-FM, Florissant, MO (FIN 73890)
K254CR, St. Louis, MO (FIN 138424)
WHEREAS, Sellers are the holders of the licenses and authorizations issued by
the Federal Communications Commission (the “FCC”) for the operation of the
Stations; and
WHEREAS, subject to the terms and conditions of this Agreement, Sellers desire
to sell and Buyers desire to purchase all of Sellers’ assets and properties,
including the FCC Licenses and all other assets used in the operation of the
Stations.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Sellers and Buyers hereby agree as follows:


1

--------------------------------------------------------------------------------





ARTICLE 1
ASSETS TO BE CONVEYED

1.1    Transfer of Assets of the Stations. On the terms and subject to the
conditions set forth in this Agreement, on the Closing Date, Sellers shall sell,
assign, transfer, convey and deliver to Buyers, in each case free and clear of
all Liens, other than Permitted Liens, all of the assets, property and rights of
Sellers used primarily in the operation of the Stations (collectively, and
together with those assets, properties and rights allocated to Buyers under
Section 1.6, the “Assets”), but excluding the Excluded Assets and subject to
Section 1.6. Except for the Excluded Assets and subject to Section 1.6, the
Assets shall include, but not be limited to, those items set forth in
subsections (a) – (j) below:
(a)    all licenses, permits and other authorizations issued to Sellers by the
FCC relating to the Stations, including those licenses, permits and other
authorizations listed on Schedule 1.1(a) attached hereto, together with renewals
or modifications thereof between the date hereof and the Closing Date
(collectively, the “FCC Licenses”);
(b)    all equipment, furniture, fixtures, materials and supplies, fixed assets,
production equipment, computers, computer servers, telephone systems, cell
phones, smart phones, personal data assistants, personal computers and similar
devices, tablets, leasehold improvements, inventories, vehicles, towers,
transmitters, antennas, receivers, spare parts and other tangible personal
property owned by any Seller and used primarily in the operation of the
Stations, including the property listed on Schedule 1.1(b), together with
replacements thereof and additions thereto made between the date of such
Schedule and the Closing Date, but excluding any such property disposed in the
Ordinary Course of Business before the date hereof or in accordance with Section
9.1(b)(iv) subsequent to the date hereof (collectively, the “Personal
Property”);
(c)    the real estate leases listed and described on Schedule 1.1(c)
(collectively, the “Real Estate Leases” and the premises thereunder, the “Leased
Real Property”);
(d)    all Contracts of Sellers relating to the Stations, including those listed
on Schedule 1.1(d) hereto (together with the Real Estate Leases, the “Assumed
Contracts”), which Schedule 1.1(d) lists all Contracts with an annual cost of at
least $15,000 per year or $150,000 over the term of the Contract and all
Contracts otherwise material to the Stations, in each case unless terminable
without penalty by notice of 90 days or less (together with the Real Estate
Leases, the “Material Assumed Contracts”), and including agreements for the sale
of advertising time on the Stations existing as of Commencement;
(e)    all of Sellers’ right, title and interest in and to all Intellectual
Property owned or held by Sellers, all in whatever form or medium, including all
goodwill, if any, associated with the foregoing, primarily used in the operation
of the Stations, together with any such items used, but not primarily used, in
the operation of the Stations as otherwise may be expressly included in the
Assets as provided by this Agreement, including, without limitation, the items
listed on Schedule 1.1(e) hereto (such listed items, the “Station Intellectual
Property”);


2

--------------------------------------------------------------------------------




(f)    a copy or original of each Station’s public inspection file, filings with
the FCC relating to the Stations, all records required by the FCC to be kept by
the Stations, all records relating to the Real Estate Leases and the Personal
Property, and such technical information, engineering data, and, to the extent
transferable, rights under manufacturers’ warranties as they exist at the
Closing and directly related to the Assets being conveyed hereunder;
(g)    electronic or paper copies of all books and records related to the
Stations, including without limitation proprietary information, financial data
and information, technical information and data, operating manuals, data,
studies, records, reports, ledgers, files, correspondence, computer files,
plans, diagrams, blueprints and schematics for the Stations and including
computer readable disk or tape copies of any items stored on computer files;
(h)    all Permits of Sellers (other than FCC Licenses) used to operate the
Stations and conduct the business of the Stations, to the extent transferable;
and
(i)    all goodwill associated with the Assets and the business of the Stations.
At the Closing, Sellers shall exercise commercially reasonable efforts to cause
Sellers’ employees or agents who are the account holders for social media
accounts (including, but not limited to, Facebook, Twitter, and Instagram) that
are included in the Assets to convey rights to such accounts to individuals
designated by Buyers.

1.2    Excluded Assets. The following assets of Sellers shall not be transferred
to Buyers hereunder (collectively, the “Excluded Assets”):
(a)    all cash and cash equivalents of Sellers, and all accounts receivable and
other rights to payment arising from the operation of the Stations prior to
Commencement (the “Accounts Receivable”);
(b)    any insurance policies, and any cash surrender value in regard thereto,
of any Seller;
(c)    any pension, profit-sharing or deferral (Section 401(k)) plans and trusts
and assets thereof, or any other employee benefit plan or arrangement, and the
assets thereof;
(d)    any interest in and to any refunds of Taxes of Sellers for periods prior
to the Closing;
(e)    any intangible assets of Emmis, including the “Emmis” name and any
derivations thereof and related corporate and trade and service marks;
(f)    the corporate records of each Seller, including, but not limited to,
transfer books, and all corporate assets and business units, including, but not
limited to, the NextRadio and TagStation businesses;
(g)    any accounts receivable from Emmis or any of its Affiliates, including
any other Seller;


3

--------------------------------------------------------------------------------




(h)    contracts shared with other stations or business units except as set
forth on Schedule 1.1(d) or as provided by Section 1.6, non-transferable
computer software, rights and claims attributable to any period before the
Closing, computers and other assets not primarily used in the operation of the
Stations, the centralized server facility, data links, payroll system,
accounting system and other operating systems and related assets that are used
in the operation of multiple stations, the Jelli equipment used in connection
with Katz Expressway, and any assets used primarily in the operation of Seller’s
other stations in the market except as may be allocated under Section 1.6; and
(i)    the assets identified on Schedule 1.2(i) or excluded by Section 1.6, and
the real property described in Section 4.6(a).

1.3    Assumption of Only Certain Liabilities and Obligations. At Closing,
except as provided in the LMA, Buyers shall assume and agree to pay or perform
when due only the liabilities and obligations of Sellers set forth below, and
excluding in all cases any liability arising directly or indirectly, from (i)
any breach or default under any Assumed Contract (including any Real Estate
Lease) occurring prior to Closing, (ii) any violation of Laws occurring prior to
Closing, (iii) any breach of warranty, tort or infringement occurring prior to
Closing, or (iv) any charge, complaint, action, suit, proceeding, hearing,
investigation, claim or demand to the extent that it relates to the foregoing
clauses (i), (ii) and (iii) or any liability not specifically assumed hereunder
(after giving effect to such exclusions, the “Assumed Liabilities”):
(a)    all liabilities or obligations of Sellers under the Assumed Contracts
(including Real Estate Leases) to the extent such liabilities or obligations
first accrue or are first required to be satisfied, discharged or performed
after Closing (subject to Section 1.3(c)(ii));
(b)    all liabilities or obligations of Sellers under the FCC Licenses to the
extent such liabilities or obligations first accrue or are first required to be
satisfied, discharged or performed after Closing (subject to Section
1.3(c)(ii)); and
(c)    (i) the liabilities, obligations and commitments with respect to
Transferred Employees that relate to the period after hiring by Buyers as
provided for in Article 14, and (ii) any liability or obligation for which
Buyers receive a credit in the prorations under Section 2.1.

1.4    Excluded Liabilities. Except for the Assumed Liabilities, and except as
provided in the LMA, Buyers shall not and do not assume or agree to become
liable for or successor to any liabilities of or relating to Sellers, their
predecessors, successors or any of their Affiliates (collectively, the “Excluded
Liabilities”). All Excluded Liabilities shall be and remain the sole obligation
of the applicable Seller, and Buyers shall not be obligated in any respect
therefor. Following the Closing, the Excluded Liabilities shall be the sole
responsibility of Sellers.

1.5    Allocation. After Closing, Buyers may retain Bond & Pecaro, or such other
appraisal firm as the Parties may mutually agree upon, to conduct an appraisal
of the Assets and to prepare a proposed allocation of the Purchase Price for
each Seller among its Assets for tax and financial accounting purposes.  Buyers
shall be responsible for the cost of such appraisal and allocation, if any. 
Buyers shall cause such appraisal firm to deliver the appraisal and the proposed
allocation, if


4

--------------------------------------------------------------------------------




any, to Sellers as soon as practicable and in any event within 60 days following
Closing occurring in the months of November or December and otherwise within 90
days of the Closing.  Provided the proposed allocation is consistent with the
Code, Buyers and Sellers (i) shall execute and file all Tax returns and prepare
all financial statements, returns and other instruments in a manner consistent
with the allocation of the Purchase Price among the Assets, and (ii) shall each
timely file, consistent with the Code, Form 8594 with the IRS.

1.6    Shared Assets. Notwithstanding anything to the contrary in this
Agreement, with respect to assets (including tangible and intangible assets) of
any Seller or Emmis that are, as of the date of this Agreement, used both in the
operation of the Stations and in the operation of other stations, such assets
shall be allocated, and shall constitute either Assets or Excluded Assets,
consistent with the schedules to this Agreement, with items of shared tangible
personal property allocated to the station of primary use and items of shared
intangible personal property either allocated to the station of primary use or
made available for all such stations as the context requires. The Parties
acknowledge that the Contracts as set forth on Schedule 1.1(d) under “Shared
Contracts” and “Digital Agreements” and “Replacement Contracts,” or portions
thereof, have historically provided benefits and obligations relating to the
operation of the Stations as well as the operation of other stations operated by
Sellers and/or its affiliates, and Sellers and Buyers shall comply with Schedule
1.1(d) with respect thereto. Such Contracts shall constitute Assumed Contracts
to the extent included and Excluded Assets to the extent excluded.

ARTICLE 2    
PURCHASE PRICE

2.1    Purchase Price and Adjustment. In consideration for the sale of the
Assets, at Closing Buyers shall pay Sellers the sum of Fifteen Million Dollars
($15,000,000) (the “Purchase Price”), subject to adjustment as provided in this
Section 2.1, by wire transfer of immediately available funds pursuant to wire
transfer instructions to be provided by Sellers to Buyers.
(a)    Except as provided in the LMA, all income and expenses from the ownership
or holding of the Assets shall be prorated between Sellers and Buyers as of
Closing, with all expenses incurred or income earned prior to Closing for the
account of Sellers (including income earned from advertising which has been
broadcast on the Stations prior to Closing, but not yet billed), and all income
earned and expenses incurred after Closing, for the account of Buyers.
(b)    Except as provided in the LMA, the prorations shall account for all ad
valorem and other property taxes, business and license fees, including FCC
regulatory fees, utility expenses, liabilities and obligations under the Assumed
Contracts and Real Estate Leases, rents and similar prepaid and deferred items
and all other expenses and obligations, such as deferred revenue and prepayments
attributable to the ownership or holding of the Assets and operation of the
Stations that straddle the period before and after Closing. If such amounts were
prepaid by Sellers prior to Closing, and Buyers will receive a benefit after
Closing, then Sellers shall receive a credit for such amounts (which would
include security deposits made by Sellers but assumed by Buyers). If Sellers
received a benefit prior to Closing, and such amounts will be paid by Buyers
after Closing, Buyers will receive a credit for such amounts. To the extent


5

--------------------------------------------------------------------------------




not known, real estate and personal property Taxes shall be apportioned on the
basis of taxes assessed for the preceding year. Notwithstanding the foregoing,
there shall be no proration on account of trade or barter arrangements except to
the extent that the aggregate net liability for the contracted balance of the
air time remaining as of Closing under all such arrangements exceeds the balance
of the consideration to be received at or after Closing under all such
arrangements by more than Twenty Five Thousand Dollars ($25,000) per Station.
(c)    Within forty-five (45) days after the Closing Date, Buyers shall prepare
and deliver to Sellers a proposed pro rata adjustment of income and expenses in
the manner described in Section 2.1(a) and Section 2.1(b) for the Stations as of
Closing (the “Settlement Statement”), together with a schedule setting forth, in
reasonable detail, the components thereof. During such 45-day period, Buyers and
their representatives shall be provided reasonable access, upon reasonable
advance notice and during normal business hours, to such books and records of
Sellers, and to employees of Sellers and their independent auditors, if any, as
Buyers may reasonably request in connection with its preparation of the
Settlement Statement.
(d)    During the 30-day period following receipt of the Settlement Statement,
Buyers shall provide Sellers and their representatives reasonable access, upon
reasonable advance notice and during normal business hours, to such books and
records of Buyers, and to employees of Buyers and their independent auditors, if
any, as Sellers may reasonably request in connection with its review of the
Settlement Statement.
(e)    The Settlement Statement shall become final and binding upon the Parties
on the 30th day following delivery thereof to Sellers, unless Sellers give
written notice of disagreement with the Settlement Statement (the “Notice of
Disagreement”) to Buyers prior to such date. The Notice of Disagreement shall
specify in reasonable detail the nature of any disagreement so asserted. If a
Notice of Disagreement is given to Buyers in the period specified, then the
Settlement Statement (as revised in accordance with clause (i) or (ii) below)
shall become final and binding upon the Parties on the earlier of (i) the date
Buyers and Sellers resolve in writing any differences they have with respect to
the matters specified in the Notice of Disagreement or (ii) the date any
disputed matters are finally resolved in writing by the Accounting Firm as
provided herein.
(f)    Within ten (10) business days after the Settlement Statement becomes
final and binding upon the Parties, (i) Buyers shall pay to Sellers the amount,
if any, by which the prorated income allocated to Sellers exceeds the prorated
expenses allocated to Sellers or (ii) Sellers shall pay to Buyers the amount, if
any, by which the prorated expenses allocated to Sellers exceed the prorated
income allocated to Sellers. All payments made pursuant to this Section 2.1(f)
shall be made by wire transfer of immediately available funds to an account
designated by the recipient party.
(g)    Notwithstanding any statement in this section to the contrary, if Sellers
deliver a Notice of Disagreement, Sellers or Buyers, as applicable, shall make a
payment to the other Party in immediately available funds of any undisputed
amount within ten (10) business days of the receipt of the Notice of
Disagreement.


6

--------------------------------------------------------------------------------




(h)    During the 30-day period following the delivery of a Notice of
Disagreement to Buyers that complies with the preceding paragraphs, Buyers and
Sellers shall seek in good faith to resolve in writing any differences they may
have with respect to the matters specified in the Notice of Disagreement. During
such period: (i) each of Buyers and Sellers, and their respective independent
auditors, if any, and at each of Buyers’ and Sellers’ sole cost and expense,
shall be permitted to review and make copies reasonably required of: (A) the
financial statements of Sellers, in the case of Buyers, and Buyers, in the case
of Sellers, relating to the Notice of Disagreement, (B) the books and records of
Sellers, in the case of Buyers, and Buyers, in the case of Sellers, relating to
the Notice of Disagreement, and (C) any supporting schedules, analyses and
documentation relating to the Notice of Disagreement; and (ii) Sellers and
Buyers each shall provide reasonable access, upon reasonable advance notice and
during normal business hours, to such employees of the other Party and such
other Party’s independent auditors, if any, as such first Party reasonably
believes is necessary or desirable in connection with its review of the Notice
of Disagreement.
(i)    If, at the end of such 30-day period, Buyers and Sellers have not
resolved their differences, Buyers and Sellers shall submit to the Accounting
Firm for review and resolution any and all matters that remain in dispute and
that were included in the Notice of Disagreement. Within thirty (30) days after
selection of the Accounting Firm, Buyers and Sellers shall submit their
respective positions to the Accounting Firm in writing, together with any other
materials relied upon in support of their respective positions. Buyers and
Sellers shall cooperate with each other and otherwise use commercially
reasonable efforts to cause the Accounting Firm to render a decision resolving
the matters in dispute within thirty (30) days following the submission of such
materials to the Accounting Firm. The decision of the Accounting Firm shall be
final and binding on each of the Parties, and judgment upon the determination of
the Accounting Firm may be entered in any court of competent jurisdiction (but
subject to Section 16.8 hereof). The fees and expenses of the Accounting Firm
shall be divided equally between Sellers and Buyers. The fees and expenses (if
any) of Buyers’ independent auditors and attorneys incurred in connection with
the review of the Notice of Disagreement shall be borne by Buyer, and the fees
and expenses (if any) of Seller’s independent auditors and attorneys incurred in
connection with their review of the Settlement Statement shall be borne by
Seller.

ARTICLE 3    
CLOSING

3.1    General Closing Procedures. The consummation of the sale and purchase of
the Assets pursuant to this Agreement (the “Closing”) shall take place on the
date (the “Closing Date”) that is the tenth business day after the FCC Consents
are granted by initial order, subject to satisfaction or waiver (subject to
applicable Law) of the conditions set forth in Sections 10.1 and 10.2, at a
mutually agreeable location or by electronic exchange of signatures, with
required deliveries and payments.

ARTICLE 4    
REPRESENTATIONS AND WARRANTIES OF SELLERS


7

--------------------------------------------------------------------------------




Each Seller hereby represents and warrants to Buyers with respect to such Seller
and the Assets, Stations, and business of such Seller, and Emmis hereby
represents and warrants to Buyers with respect to all of the Assets, Stations,
and businesses of Sellers, that, subject to the specific terms herein and to the
disclosures in the schedules referenced in this Article 4, the following
representations and warranties are true and correct as of the date of this
Agreement:

4.1    Organization and Standing; Capitalization. Each Seller (i) is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Indiana, (ii) is qualified to do business in all
jurisdictions where failure to do so would result in a Material Adverse Effect
on the business of the Stations, and (iii) has all necessary corporate power and
authority to own, operate and lease its own Assets and carry on the business of
the Stations. Emmis directly or indirectly owns beneficially and of record all
of the issued and outstanding equity interests of Sellers.

4.2    Authorization and Binding Obligation. Each Seller has all necessary
limited liability company power and authority to enter into and perform its
obligations under this Agreement and the Related Documents and to consummate the
transactions contemplated hereby and thereby. This Agreement and the Related
Documents have been, and each of the other documents contemplated hereby at or
prior to Closing will be, duly executed and delivered by Sellers, and have been
approved by all necessary limited liability company action on the part of
Sellers. This Agreement constitutes (and each of the other Related Documents,
when executed and delivered, will constitute) valid and binding obligations
enforceable against Sellers in accordance with their terms, except as may be
limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally or the availability of equitable remedies.

4.3    Absence of Conflicting Agreements; Consents.
(a)    Except for the FCC Consents and consents to assign certain Assumed
Contracts (including certain Real Estate Leases), and any necessary consents to
enter into the bifurcated leases, subleases and use arrangements contemplated by
this Agreement, the execution, delivery and performance of this Agreement and
the Related Documents contemplated hereby by Sellers does not and will not: (i)
violate any provisions of the Organizational Documents of any Seller; (ii)
violate any applicable Law or Order; (iii) constitute a material default under,
or accelerate or permit the acceleration of any performance required by the
terms of any Material Assumed Contracts (including any Real Estate Leases), or
to Seller’s Knowledge any other Assumed Contract, assuming any necessary
consents are obtained; or (iv) create any material claim, Lien or encumbrance
upon any of the Assets other than Permitted Liens.
(b)    Except for the FCC Consents and consents to assign certain Assumed
Contracts (including certain Real Estate Leases), and any necessary consents to
enter into the bifurcated leases, subleases and use arrangements contemplated by
this Agreement, no approval or consent of any Person is or was required to be
obtained by Sellers for the authorization of this Agreement or the Related
Documents or the execution, delivery, performance and consummation by Sellers of
the transactions contemplated by this Agreement and the Related Documents.


8

--------------------------------------------------------------------------------





4.4    Litigation. Except as disclosed on Schedule 4.4, there are no material
claims, litigation, arbitrations or other legal proceedings pending against any
Seller that have been served on any Seller or, to the Knowledge of Sellers,
which are pending but not served on any Seller or threatened against any Seller
with respect to the Assets or operation of any of the Stations.

4.5    Station Licenses.
(a)    Schedule 1.1(a) contains a true and complete list of the FCC Licenses
used or held for use in connection with the operation of the Stations as
currently operated and the holder of each such FCC License. Each of the holders
of FCC Licenses identified on Schedule 1.1(a) is the authorized legal holder of
such FCC License. Except as set forth in Schedule 1.1(a), the Stations and the
facilities of the Stations are being and have been operated during Sellers’
operation of the Stations in compliance in all material respects with the FCC
Licenses, the Communications Act and all FCC rules and policies. The FCC
Licenses are all of the FCC licenses, permits and authorizations required for
the operation of the Stations substantially as currently operated.
(b)    Except as set forth in Schedule 1.1(a), and except for proceedings
affecting the radio broadcasting industry generally, (i) to the Knowledge of
Sellers, there are no applications, petitions, complaints, investigations,
notices of violations, notice of apparent liabilities, pending license
terminations, forfeitures, proceedings or other actions pending or threatened
from or before the FCC relating to the Stations or the FCC Licenses and (ii)
Sellers have not filed with the FCC any applications or petitions relating to
the Stations or the FCC Licenses which are pending before the FCC.
(c)    The Assets owned by Sellers are in material compliance with all rules and
regulations of the Federal Aviation Administration applicable to the Stations.
Each antenna structure that is required to be registered with the FCC has been
registered with the FCC. Schedule 1.1(a) contains a list of the antenna
registration numbers for each tower owned or leased by Sellers (and included in
the Assets) that requires registration under the rules and regulations of the
FCC. All material reports and other filings required by the FCC with respect to
the Stations have been properly and timely filed.
(d)    The operation of the Stations does not expose workers or others to levels
of radio frequency radiation in excess of the “Radio Frequency Protection
Guides” recommended in “American National Standard Safety Levels with Respect to
Human Exposure to Radio Frequency Electromagnetic Fields 3 kHz to 300 GHz”
(ANSI/IEEE C95.1 - 1992), issued by the American National Standards Institute,
and renewal of the FCC Licenses would not constitute a “major action” within the
meaning of Section 1.1301 et seq., of the FCC’s rules.

4.6    Real Property.
(a)    Real Property. Sellers own two parcels of real property in the market in
which the Stations are located, neither of which is used in the current
operation of the Stations, and both of which are Excluded Assets.


9

--------------------------------------------------------------------------------




(b)    List of Leases. The Real Estate Leases are the only real property leases
or licenses to which any Seller is a party either as lessee or licensee and that
are used in the operation of Stations except for Excluded Assets and subject to
Section 1.6. Sellers have furnished to Buyers true and complete copies of the
Real Estate Leases, along with all modifications and amendments thereto, except
as set forth on Schedule 1.1(c). Except as set forth on Schedule 1.1(c), there
are no material oral agreements between any Seller and any landlord or lessor
under any of the Real Estate Leases.
(c)    Leased Real Property. With respect to the real property and improvements,
if any, subject to the Real Estate Leases: (i) each applicable Seller is the
owner and holder of the entire interest in the leasehold estate purported to be
granted by the Real Estate Leases; (ii) the Real Estate Leases constitute legal,
valid and binding obligations of the applicable Seller and, to Sellers’
Knowledge, the respective landlords, enforceable in accordance with their
respective terms; and (iii) to Sellers’ Knowledge, there are no defaults
currently existing by Sellers under any of the Real Estate Leases, and no
written notices of default have been received by any Seller which have not been
cured, and no events have occurred that with the lapse of time, notice, or
otherwise would constitute a default under any of the Real Estate Leases.
(d)    Improvements. Except as set forth on Schedule 1.1(c), Sellers have not
received any written notice from any Governmental Authority claiming any
improvements (including buildings and other structures) on the Leased Real
Property are in material violation of applicable Laws, and to Sellers’ Knowledge
no such notice has been received by any landlord with respect to the Leased Real
Property. All improvements (including buildings and other structures) owned by
Sellers, if any, on the Leased Real Property, and to Seller’s Knowledge all
improvements owned by any landlord on the Leased Real Property and used by
Sellers in the operation of the Stations, are in good operating condition and
repair, normal wear and tear excepted.

4.7    Contracts. The Material Assumed Contracts (including the Real Estate
Leases) constitute as of the date hereof all of the material Contracts to which
any Seller is a party and that are used primarily in the operation of the
Stations, except for Excluded Assets and subject to Section 1.6. Each of the
Assumed Contracts (including the Real Estate Leases) constitutes a legal, valid
and binding obligation of the applicable Seller and, to Sellers’ Knowledge, each
other party thereto, and is enforceable by each applicable Seller in accordance
with its terms, except as limited by Laws affecting creditor’s rights or
equitable principles generally. No Seller nor, to the Knowledge of Sellers, any
other party thereto, is in any material respect in default under the Assumed
Contracts (including the Real Estate Leases).

4.8    Compliance with Laws. Except as set forth in Schedule 4.8, Sellers have
in all material respects complied with, and are not in material violation of,
any Laws or Orders. Sellers have not received any notice asserting any material
noncompliance with any Law or Order relating to the Assets or in connection with
the operation of the Stations. There is no pending or, to Sellers’ Knowledge,
threatened, investigation, audit, review or other examination of the Stations,
and no Seller is subject to any Order, agreement, memorandum of understanding or
other regulatory enforcement action or proceeding with or by the FCC or any
other Governmental Authority.


10

--------------------------------------------------------------------------------





4.9    Governmental Consents. Except for the FCC Consents, the execution,
delivery and performance by Sellers of this Agreement and the other documents
contemplated herein, and the consummation by Sellers of the transactions
contemplated hereby and thereby, do not and will not require the authorization,
consent, approval, exemption, clearance or other action by or notice or
declaration to, or filing with, any court, administrative or other Governmental
Authority.

4.10    Taxes. All federal, state, local and other material Tax Returns required
to be filed by Sellers have been timely filed or caused to be filed, and all
Taxes shown on such Tax Returns as being due and payable or due and payable
pursuant to any assessment received in connection with such Tax Returns have
been paid. All such Tax Returns are true, complete and correct in all material
respects; no deficiency in payment of any Taxes related to the Assets for any
period has been asserted by any taxing authority which remains unsettled as of
the date hereof, no written inquiries have been received from any taxing
authority with respect to possible claims for taxes or assessments on the
Assets.

4.11    Reports. All material reports and statements that Sellers are required
to file with the FCC in respect of the Stations have been timely filed, and all
reporting requirements of the FCC have been complied with in all material
respects.

4.12    Environmental Matters in respect of the Real Property.
(a)    Except as set forth on Schedule 1.1(c), no Seller has received, and to
Sellers’ Knowledge no landlord has received, any notice from any Governmental
Authority with respect to any Leased Real Property of any material violation or
alleged violation of any Law pertaining to environmental matters, including
those arising under the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended, the Superfund Amendments and Reauthorization Act of 1986, the Federal
Water Pollution Control Act, the Solid Waste Disposal Act, as amended, the
Federal Clean Air Act, the Toxic Substances Control Act, or any federal, state
or local statute, regulation, ordinance, order or decree relating to the
environment (hereinafter collectively “Environmental Laws”);
(b)    No portion of the Leased Real Property has been used by Sellers, or to
Sellers’ Knowledge by any other Person, for the handling, manufacturing,
processing, storage or disposal of Hazardous Substances in material violation of
applicable Environmental Laws related to the Leased Real Property;
(c)    Except as set forth on Schedule 1.1(b), Seller has not, and to Seller’s
Knowledge no other Person has, released any Hazardous Substances (i.e., any past
or present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping) on, upon, into or from
any of the Leased Real Property in material violation of applicable
Environmental Laws; and
(d)    Notwithstanding anything else to the contrary in this Article 4, the
representations and warranties in this Section 4.12 constitute the sole
representations and


11

--------------------------------------------------------------------------------




warranties of Sellers with respect to environmental matters or compliance with
Environmental Law.

4.13    Broker’s Fees. Neither Sellers, nor any Person acting on Sellers’
behalf, has agreed to pay a commission, finder’s fee or similar payment in
connection with this Agreement or any matter related hereto to any person or
entity, and no person or entity is entitled to any such payment from Sellers in
connection with the transactions contemplated by this Agreement.

4.14    Insurance. Sellers maintain insurance policies or other arrangements
with respect to the Stations and the Assets consistent with industry practice,
including coverage of all buildings, towers, antennas, dishes, transmission
lines, transmitters and other Assets used in the operation of the Stations, and
will maintain such policies or arrangements until the Closing. Sellers have not
received notice from any issuer of any material policy of its intention to
cancel, terminate or refuse to renew any such policy issued by it with respect
to the Stations and the Assets.

4.15    Property. Sellers own or hold the Assets free and clear of Liens, other
than Permitted Liens. All items of Personal Property are in normal operating
condition, ordinary wear and tear excepted. All material equipment used in the
day-to-day operations of the Stations that is included in the Assets is in
normal operating condition and repair, subject only to ordinary wear and tear
and routine maintenance, and, to Sellers’ Knowledge, is in conformity with all
applicable Laws. All tangible Assets are in the possession or control of a
Seller.

4.16    Sufficiency of Assets. Except for the Excluded Assets and subject to
Section 1.6, the Assets constitute all of the assets (a) used or held for use by
Sellers in the business or operation of the Stations as currently conducted, and
(b) necessary for, the business or operation of the Stations as currently
conducted.

4.17    Financial Statements. Sellers have provided to Buyers copies of their
(i) unaudited statements of operations and balance sheets for the Stations for
the years ended February 28, 2015, February 29, 2016 and February 28, 2017 (the
“Full Year Financial Statements”) and (ii) unaudited statements of operations
and balance sheets for the Stations dated January 31, 2018 and for the eleven
(11) month period then ended (the “Interim Financial Statements” and, together
with the Full Year Financial Statements, the “Financial Statements”). The
information included in the Full Year Financial Statements is included in the
overall audited consolidated financial statements of Sellers and their
affiliates, but the Financial Statements are not separately audited. The
Financial Statements have been prepared in accordance with GAAP, and present
fairly in all material respects the results of operations of the Stations as
operated by Seller for the respective periods covered thereby, except that (i)
shared operating expenses (if applicable) are allocated among business units,
which might or might not include the Stations, as determined by Sellers in good
faith and consistently with past practice, and (ii) the Financial Statements do
not include (A) income tax expense or benefit, interest income and expense, and
non-cash compensation expenses associated with equity compensation arrangements,
(B) amortization of the deferred credit under the national sales representation
agreement related to the buyout of the prior national sales representation
agreement in 2007, or (C) disclosures required by GAAP in notes accompanying the
financial statements.

4.18    Intentionally Omitted.


12

--------------------------------------------------------------------------------





4.19    Absence of Undisclosed Liabilities. Except for the Assumed Liabilities
and pursuant to the prorations under Section 2.1, there are no Liabilities of
Sellers with respect to the Stations that will be binding upon Buyers after
Closing.

4.20    Employment Matters.
(a)    Sellers have delivered to Buyers an executive summary of each material
(i) “employee benefit plan,” as defined in Section 3(3) of ERISA, (ii) each
employment agreement or arrangement, (iii) health or medical benefits, (iv)
vacation or sick leave benefits, (v) life or disability insurance benefits, or
(vi) other material employee benefit plan, program or arrangement, that is
maintained, administered or contributed to by Sellers and that covers any
Transferred Employee or with respect to which Sellers have any material
Liability relating to the Stations (collectively, the “Company Plans”).
(b)    Subject to Sections 14.2 and 14.6, the employment by Sellers of any
Transferred Employee is at-will employment, meaning that such Person may be
terminated at any time, without penalty or Liability of any kind (other than
accrued vacation pay, COBRA benefits and other benefits required by applicable
Law, if any, and except for severance payments and other obligations required
under an employment agreement with any such Transferred Employee) except as such
termination may be restricted by the current Law of the jurisdiction in which
such Person is employed.
(c)    With respect to the Transferred Employees, Sellers are and have been
within the last three years in compliance in all material respects with all
applicable employment Laws, and, except as set forth on Schedule 4.20, there are
no active, pending or, to Sellers’ Knowledge, threatened administrative or
judicial Proceedings under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Occupational
Safety and Health Act, the Family and Medical Leave Act, ERISA, the Americans
with Disabilities Act, the Worker Adjustment and Retraining Notification Act,
the National Labor Relations Act or any other foreign, federal, state, county or
local Law (including common Law), ordinance or regulation relating to
Transferred Employees of Sellers, nor are there any internal company
investigations concerning alleged violations of the same, in each case that
would result in a Material Adverse Effect.
(d)    Except as set forth on Schedule 4.20, Sellers have timely paid in full or
accrued, with respect to all of their Transferred Employees, all wages,
salaries, commissions, bonuses, fringe benefit payments and all other direct and
indirect compensation of any kind for all services performed by them and each of
them to the date hereof.
(e)    Except as set forth on Schedule 4.20, there is not presently pending or
existing and, to the Knowledge of Sellers, there is not threatened (i) any labor
dispute, strike, slowdown, picketing, or work stoppage, or (ii) any substantial
effort to organize any Transferred Employees into a new or modified collective
bargaining unit, or (iii) any Transferred Employee grievance under any company
policy or employment agreement that would result in a Material Adverse Effect.


13

--------------------------------------------------------------------------------




(f)    There is no material dispute, claim, or Proceeding pending with or, to
Sellers’ Knowledge, threatened by the U.S. Citizenship and Immigration Services
with respect to Sellers.
(g)    Neither Sellers nor any ERISA Affiliate nor any predecessor thereof
contributes to, or has in the past contributed, with respect to the Stations, to
(i) any multiemployer plan, as defined in Section 3(37) of ERISA, (ii) any plan
subject to Title IV of ERISA; (iii) an employee stock ownership plan within the
meaning of Section 4975(e)(7) of the Code; (iv) a multiple employer plan, within
the meaning of Section 413(c) of the Code, or (v) any multiple employer welfare
arrangement, within the meaning of Section 3(40) of ERISA. “ERISA Affiliate” of
any entity means any other entity that, together with such entity, would be
treated as a single employer under Section 414 of the Code.
(h)    To Sellers’ Knowledge, each of the Company Plans has been established,
operated and administered in material compliance with its terms and applicable
Law, including but not limited to ERISA and the Code, and no non-exempt
prohibited transaction, within the meaning of Section 4975 of the Code or
Section 406 of ERISA, has occurred. To Sellers’ Knowledge, no event has occurred
and no condition exists that would subject any of the Assets being sold to any
Tax, fine, Lien, penalty or other Liability (other than Liabilities incurred in
the ordinary course of the plan’s operations that are reflected in the Financial
Statements). Each Company Plan intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service (the “IRS”) that it is so qualified or is permitted to rely on the
opinion letter of a prototype plan or volume submitter sponsor, and to Sellers’
Knowledge, nothing has occurred since the date of such letter that is reasonably
likely to affect the qualified status of such Company Plan.
(i)    With respect to Transferred Employees, Sellers have provided Buyers: each
such employee’s position; the location at which employed; current compensation
rate; and whether such employee participates in the Sellers’ 401(k) Plan and
health Plan.
(j)    To Sellers’ Knowledge, there are no Transferred Employees who are not in
lawful status pursuant to the immigration laws of the United States.
(k)    Except as set forth on Schedule 4.20, Sellers do not provide continuation
of any benefit to Transferred Employees after termination of employment other
than as required under Section 4980B of the Code, or similar provision of
applicable state Law.
(l)    To Sellers’ Knowledge, no default, violation, error or omission has
occurred on or prior to the Closing Date with respect to any of the Company
Plans for which Buyers could be liable as a result of the consummation of the
transactions contemplated by this Agreement. No Company Plan has terms requiring
assumption by Buyers. No assets of any Seller are subject to any Lien under any
provision of ERISA or the Code.
(m)    Except as set forth in Schedule 4.20, and except for stay bonuses and
other obligations that will be satisfied by Sellers, neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any material


14

--------------------------------------------------------------------------------




payment (including, without limitation, severance pay or unemployment
compensation) becoming due to any director or employee of any Seller; (ii)
result in the acceleration of vesting under any Company Plan; or (iii)
materially increase any benefits otherwise payable under any Company Plan; and
any such payment or increase in benefits is fully deductible under the Code,
including but not limited to Sections 162, 280G and 404. Except as set forth in
Schedule 4.20, and except for stay bonuses and other obligations that will be
satisfied by Sellers, neither Sellers nor any ERISA Affiliate has announced any
plan or commitment to create any additional Company Plan or to amend or modify
any Company Plan.
(n)    None of Sellers are, nor has any Seller been in the past five years, a
party to, bound by, or negotiating any collective bargaining agreement or other
contract or agreement with a union, works council or labor organization with
respect to any Station Employees (collectively, “Union”), and there is not, and
has not been for the past five years, any Union representing or purporting to
represent any Station Employees, and no Union or group of Sellers’ employees is
seeking or has sought to organize Station Employees for the purpose of
collective bargaining. There has never been, nor has there been any threat of,
any strike, slowdown, work stoppage, lockout, concerted refusal to work overtime
or other similar labor disruption or dispute affecting any Seller with respect
to the Stations or any of the Station Employees. No Seller has any duty to
bargain with any Union with respect to the Stations.
(o)    To Sellers’ Knowledge, and except as otherwise set forth in one or more
Schedules for this Section, no event has occurred, and no condition exists, as
of, or prior to the Closing Date, with respect to any Company Plan for or with
respect to which Buyers could incur any liability, tax, penalty or assessment,
regardless of whether any such event or condition is known or unknown,
contingent or otherwise, including without limitation, as a result of any matter
that could adversely affect the tax-qualified status of a Company Plan (or the
tax-exempt status of a related trust), as a result of any act or omission of any
fiduciary, actuary or administrator of any Company Plan, or as a result of any
claim by a participant or beneficiary.

4.21    Permits and Rights. Sellers possess all material Permits that are
necessary to permit Sellers to engage in the business of the Stations as
presently conducted in and at all locations and places where they are currently
operating and conducting the business of the Stations. The FCC Licenses are
listed on Schedule 1.1(a).

4.22    Intentionally Omitted.

4.23    Intentionally Omitted.

4.24    Claims Against Third Parties. Schedule 4.24 sets forth a list and brief
description of all of Sellers’ known breach of contract and tort claims against
any Person, if any, related to the conduct of the business of the Stations.


15

--------------------------------------------------------------------------------





4.25    Station Intellectual Property.
(a)    Except as set forth on Schedule 1.1(e), to Sellers’ Knowledge each
Seller, as applicable, is the owner or licensee of the material Station
Intellectual Property free and clear of Liens other than Permitted Liens.
(b)    Schedule 1.1(e) sets forth a list of all registrations and applications
for registration of each Seller’s material owned Station Intellectual Property,
and specifies, where applicable, the jurisdictions in which each such item of
Station Intellectual Property has been issued or registered or in which an
application for such issuance or registration has been filed, including the
respective registration or application numbers and the names of all registered
owners, and any filing deadlines for responses, affidavits or renewals
applicable to the Station Intellectual Property that occur within three months
of the Closing Date. Schedule 1.1(e) sets forth a list of all material licenses,
sublicenses and other agreements to which any Seller is a party that relate to
the business of the Stations and pursuant to which any Seller or any other
Person is authorized to use or license the use of any material Station
Intellectual Property of any Seller or other Persons. Except as set forth in
Schedule 1.1(e), the execution and delivery of this Agreement by Sellers, and
the consummation of the transactions contemplated by this Agreement, will not
cause any Seller to be in violation or default under any such license,
sublicense or agreement, nor entitle any other Person to any such license,
sublicense or agreement to terminate or modify such license, sublicense or
agreement, except as would not result in a Material Adverse Effect.
(c)    Except as set forth on Schedule 1.1(e), except any that would not result
in a Material Adverse Effect, no written claims with respect to any item of
Station Intellectual Property owned or used by Sellers has been received by
Sellers or, to Sellers’ Knowledge, have been threatened in writing by any Person
(i) to the effect that the business of the Stations infringes on any
intellectual property of other Persons, (ii) against the use by Sellers of any
Station Intellectual Property used in the business of the Stations as currently
conducted or under development for use in the business of the Stations or (iii)
challenging the ownership by Sellers, or the validity or effectiveness, of any
Station Intellectual Property used in the business of the Stations as currently
conducted or under development for use in the business of the Stations. To
Sellers’ Knowledge, except any that would not result in a Material Adverse
Effect, there is not currently ongoing any unauthorized use, infringement or
misappropriation of any of Sellers’ Station Intellectual Property by any Person,
including, to Sellers’ Knowledge, any employee or former employee of Sellers.
(d)    Sellers are in compliance in all material respects with all applicable
Laws and contractual obligations of Sellers governing the collection,
interception, storage, receipt, purchase, sale, transfer and use (“Collection
and Use”) of personal, consumer, or customer information, including name,
address, telephone number, electronic mail address, social security number, bank
account number or credit card numbers (collectively, “Customer Information”).
Collection and Use of such Customer Information is in accordance in all material
respects with Sellers’ privacy policies (or applicable terms of use) as
published on their respective websites or any other privacy policies (or
applicable terms of use) presented to consumers or customers


16

--------------------------------------------------------------------------------




(actual or potential) and to which Sellers are bound or otherwise subject and
any contractual obligations of Sellers to their customers (actual or potential)
regarding privacy. Sellers take commercially reasonable steps to protect the
confidentiality, integrity and security of their software, databases, systems,
networks and Internet sites and all information stored or contained therein or
transmitted thereby from unauthorized or improper Collection and Use including
appropriate backup, security, and disaster recovery technology, and to Sellers’
Knowledge no Person has gained unauthorized access to any of Sellers’ software,
data, systems, or networks with respect to the Stations.
(e)    Other than claims of patent infringement asserted by Mission Abstract
Data against radio broadcasting businesses generally, the business of each
Seller and the Stations does not infringe or violate any Station Intellectual
Property of other Persons. To Sellers’ Knowledge, the execution or delivery of
this Agreement or any other agreement or document contemplated by this
Agreement, or the performance of Sellers’ obligations hereunder or thereunder,
will not violate any such applicable Law or any of Sellers’ privacy policies (or
applicable terms of use) or any other contractual obligation of Sellers
governing the Collection and Use of Customer Information.

ARTICLE 5    
REPRESENTATIONS AND WARRANTIES OF EMMIS
Emmis hereby represents and warrants to Buyers and ECC that, subject to the
specific terms herein and to the disclosures in the schedules referenced in this
Article 5, the following representations and warranties are true and correct as
of the date of this Agreement:

5.1    Organizational and Standing. Emmis is a corporation duly formed, validly
existing and in good standing under the laws of the State of Indiana, (ii) is or
at the time of Closing will be qualified to do business in all jurisdictions
where failure to do so would have a material adverse effect on its ability to
complete the transactions contemplated by this Agreement and the Related
Documents to which it is a party, and (iii) has all necessary power and
authority to carry on its business.

5.2    Authorization and Binding Obligation. Emmis has all necessary power and
authority to enter into and perform its obligations under this Agreement and the
Related Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. This Agreement and the Related Documents have
been, and any other documents contemplated hereby and requiring approval or
signature by Emmis at or prior to Closing will be, duly executed and delivered
by Emmis, and have been or shall have been approved by all necessary corporate
action of Emmis. This Agreement constitutes (and each of the Related Documents
to which Emmis is a party, when executed and delivered, will constitute) valid
and binding obligations enforceable against Emmis in accordance with their
terms, except as may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or the availability of equitable
remedies.

5.3    Absence of Conflicting Agreements or Required Consents. Except for the
FCC Consents, the execution, delivery and performance of this Agreement and the
Related Documents


17

--------------------------------------------------------------------------------




to which it is a party by Emmis does not and will not: (i) violate any provision
of Emmis’s Organizational Documents; (ii) require the consent of any
Governmental Authority; (iii) violate any material Law, judgment, order,
injunction, decree, rule, regulation or ruling of any Governmental Authority;
and (iv) either alone or with the giving of notice or the passage of time or
both, conflict with, constitute grounds for termination or acceleration of, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, any Contract to which Emmis is now subject.

5.4    Absence of Litigation. There is no claim, litigation, arbitration or
proceeding pending or, to the Knowledge of Emmis, threatened, before or by any
court, Governmental Authority or arbitrator relating to Emmis that seeks to
enjoin or prohibit, or that could hinder or impair, Emmis’ performance of its
obligations under this Agreement or the Related Documents to which it is a
party.

5.5    Broker’s Fees. Neither Emmis nor any Person acting on its behalf has
agreed to pay a commission, finder’s fee or similar payment in connection with
this Agreement or any matter related hereto to any Person, and no other Person
is entitled to any such payment from Emmis in connection with the transactions
contemplated by this Agreement.

ARTICLE 6    
REPRESENTATIONS AND WARRANTIES OF BUYERS
Each Buyer hereby represents and warrants to Sellers, with respect to such
Buyer, and ECC hereby represents and warrants to Sellers with respect to Buyers,
that, subject to the specific terms herein, the following representations and
warranties are true and correct as of the date of this Agreement:

6.1    Organizational and Standing. Each Buyer (i) is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, (ii) is or at the time of Closing will be qualified to do
business in all jurisdictions where failure to do so would have a material
adverse effect on the ability of Buyers to perform their obligations under this
Agreement or the Related Documents, and (iii) has all necessary power and
authority to own, operate and lease the Assets and carry on the business of the
Stations.

6.2    Authorization and Binding Obligation. Each Buyer has all necessary
limited liability company power and authority to enter into and perform its
obligations under this Agreement and the Related Documents to which it is a
party and to consummate the transactions contemplated hereby and thereby. This
Agreement and the Related Documents have been, and each of the other documents
contemplated hereby at or prior to Closing will be, duly executed and delivered
by Buyers, and have been approved by all necessary limited liability company
action on the part of Buyers. This Agreement constitutes (and each of the
Related Documents, when executed and delivered, will constitute) valid and
binding obligations enforceable against Buyers in accordance with their terms,
except as may be limited by applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally or the availability of equitable remedies.

6.3    Absence of Conflicting Agreements or Required Consents. Except for the
FCC Consents, the execution, delivery and performance of this Agreement by
Buyers does not and will


18

--------------------------------------------------------------------------------




not: (i) violate any provision of Buyers’ Organizational Documents; (ii) require
the consent of any Governmental Authority; (iii) violate any material Law,
judgment, order, injunction, decree, rule, regulation or ruling of any
Governmental Authority; and (iv) either alone or with the giving of notice or
the passage of time or both, conflict with, constitute grounds for termination
or acceleration of, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, any Contract to which any Buyer is now
subject.

6.4    Absence of Litigation. There is no claim, litigation, arbitration or
proceeding pending or, to the Knowledge of Buyers, threatened, before or by any
court, Governmental Authority or arbitrator relating to Buyers that seeks to
enjoin or prohibit, or that could hinder or impair, Buyers’ performance of their
obligations under this Agreement.

6.5    FCC Qualifications. Entercom License is qualified under the
Communications Act of 1934, as amended (the “Communications Act”) and the rules
and regulations of the FCC, including without limitation the multiple ownership
rules, as in effect on the date hereof, to be an assignee of the FCC Licenses.
Buyers are not aware of any fact relating to Buyers that would, under present
Law (including published policies of the FCC), disqualify Buyers from being the
assignees of the Stations or that would delay FCC approval of the assignment of
the FCC licenses.

6.6    Broker’s Fees. Neither Buyers nor any Person acting on their behalf have
agreed to pay a commission, finder’s fee or similar payment in connection with
this Agreement or any matter related hereto to any Person, and no other Person
is entitled to any such payment from Buyers in connection with the transactions
contemplated by this Agreement. Buyers shall indemnify and hold harmless Sellers
for any payment due to any broker or agent based on any agreement made by
Buyers.

ARTICLE 7    
REPRESENTATIONS AND WARRANTIES OF ECC
ECC hereby represents and warrants to Sellers that, subject to the specific
terms herein, the following representations and warranties are true and correct
as of the date of this Agreement:

7.1    Organizational and Standing. ECC (i) is a corporation duly formed,
validly existing and in good standing under the laws of the State of
Pennsylvania, (ii) is qualified to do business in all jurisdictions where
failure to do so would have a material adverse effect on ECC’s ability to
perform its obligations hereunder, and (iii) has all necessary power and
authority to carry on its business.

7.2    Authorization and Binding Obligation. ECC has all necessary power and
authority to enter into and perform its obligations under this Agreement and the
Related Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. This Agreement and the Related Documents have
been, and any other documents contemplated hereby and requiring approval or
signature by ECC at or prior to Closing will be, duly executed and delivered by
ECC, and have been or shall have been approved by all necessary corporate action
of ECC. This Agreement constitutes (and each of the Related Documents to which
ECC is a party, when executed and delivered, will constitute) valid and binding
obligations enforceable against ECC in accordance


19

--------------------------------------------------------------------------------




with their terms, except as may be limited by applicable bankruptcy, insolvency
or similar laws affecting creditors’ rights generally or the availability of
equitable remedies.

7.3    Absence of Conflicting Agreements or Required Consents. Except for the
FCC Consents, the execution, delivery and performance of this Agreement by ECC
does not and will not: (i) violate any provision of ECC’s Organizational
Documents; (ii) require the consent of any Governmental Authority; (iii) violate
any material Law, judgment, order, injunction, decree, rule, regulation or
ruling of any Governmental Authority; and (iv) either alone or with the giving
of notice or the passage of time or both, conflict with, constitute grounds for
termination or acceleration of, or result in a breach of the terms, conditions
or provisions of, or constitute a default under, any Contract to which ECC is
now subject.

7.4    Absence of Litigation. There is no claim, litigation, arbitration or
proceeding pending or, to the Knowledge of ECC, threatened, before or by any
court, Governmental Authority or arbitrator relating to ECC that seeks to enjoin
or prohibit, or that could hinder or impair, ECC’s performance of its
obligations under this Agreement.

7.5    Broker’s Fees. Neither ECC nor any Person acting on its behalf have
agreed to pay a commission, finder’s fee or similar payment in connection with
this Agreement or any matter related hereto to any Person, and no other Person
is entitled to any such payment from ECC in connection with the transactions
contemplated by this Agreement. ECC shall indemnify and hold harmless Sellers
for any payment due to any broker or agent based on any agreement made by ECC.

ARTICLE 8    
GOVERNMENTAL CONSENTS

8.1    FCC Application.
(a)    The assignments of the FCC Licenses as contemplated by this Agreement are
subject to the prior consent and approval of the FCC. Prior to Closing, Buyers
shall not directly or indirectly control, supervise, direct, or attempt to
control, supervise, or direct, the operation of any Station.
(b)    As soon as practicable, and in any event within five (5) business days
following the date of the execution of this Agreement, Buyers and Sellers shall
prepare and jointly file the FCC Applications and the Parties shall use all
commercially reasonable efforts to cause the FCC to accept the FCC Applications
for filing as soon as practicable after such filing. Buyers and Sellers shall
thereafter prosecute the FCC Applications in good faith and with all reasonable
diligence and otherwise use all commercially reasonable efforts to obtain the
grant of the FCC Consents as expeditiously as practicable. Neither Party will
take any action that it knows, or reasonably believes, would prevent or delay
grant of the FCC Applications. Sellers shall promptly enter into reasonable
tolling or other arrangements with the FCC if necessary to resolve any
complaints before the FCC relating to the Stations in order to obtain the FCC
Consents.


20

--------------------------------------------------------------------------------




(c)    Each Party shall bear one-half of the cost of the FCC filing fees for the
FCC Applications. Each Party shall bear its own costs and expenses (including
the legal fees and disbursements of its counsel) in connection with the
preparation of the portion of the FCC Applications to be prepared by it and in
connection with the processing and defense of the application.

ARTICLE 9    
COVENANTS



9.1    Certain Covenants.
(a)    Affirmative Covenants of Sellers. Between the date of this Agreement and
the Closing Date, except as provided in the LMA:
(i)    Sellers shall promptly notify Buyers in writing if Sellers have Knowledge
prior to Closing of: (1) any representations or warranties contained in Articles
4 or 5 that are no longer true and correct in any material respect or of any
fact or condition that would constitute a material breach of any such
representation or warranty as of Closing, (2) the occurrence of any event that
would require any material changes or amendments to the schedules and exhibits
attached to this Agreement, (3) of the occurrence of any event that may make the
satisfaction of the conditions in Article 10 impossible or unlikely, or (4) the
occurrence of any other event that violates any material covenants, conditions
or agreements to be complied with or satisfied by Sellers under this Agreement;
provided, however, that no such notice shall qualify or otherwise limit in any
way Sellers’ representations, warranties, covenants or agreements herein.
(ii)    Sellers will use all commercially reasonable efforts to comply in all
material respects with all Laws applicable to each Seller’s use of the Assets
and operate and maintain the Stations and all operations in material conformity
with the FCC Licenses, the Communications Act, and the rules and regulations of
the FCC;
(iii)    Sellers will maintain the Assets in customary repair, maintenance and
condition, except for wear and tear incurred in the Ordinary Course of Business,
and Sellers will continue to make capital expenditures in the Ordinary Course of
Business as contemplated in the current capital expenditure plan of Sellers, if
any;
(iv)    Sellers will use all commercially reasonable efforts to maintain in full
force and effect the FCC Licenses relating to the Stations and the Assets and,
except as set forth elsewhere in this Agreement, take any action reasonably
necessary before the FCC, including the preparation and prosecution of
applications for renewal of the FCC Licenses, if necessary, to preserve such
licenses in full force and effect in all material respects;
(v)    Sellers will maintain in full force and effect reasonable property damage
and liability insurance on the Assets in at least the amount provided for by the
policies currently maintained by Sellers;


21

--------------------------------------------------------------------------------




(vi)    Sellers shall conduct the business of the Stations in the Ordinary
Course of Business of the Stations;
(vii)    Sellers shall use commercially reasonable efforts to preserve intact
the business of the Stations and maintain the relations and goodwill, if any,
with suppliers, customers, landlords, creditors, employees, agents and others
having business relationships with the business of the Stations;
(viii)    Sellers shall use commercially reasonable efforts to cause the
conditions set forth in Article 10 to be satisfied promptly; and
(ix)    Sellers shall maintain all books and records relating to the business of
the Stations.
(b)    Negative Covenants of Sellers. Between the date of this Agreement and the
Closing Date, except as provided in the LMA, and except as expressly permitted
by this Agreement, or with the prior written consent of Buyers:
(i)    Sellers will not engage in any hiring, discharge or employee compensation
practices that are outside the Ordinary Course of Business;
(ii)    Sellers will not (A) terminate, modify or amend any Assumed Contract
except in the Ordinary Course of Business or as reasonably necessary to transfer
such Assumed Contract to Buyers, or (B) knowingly take or fail to take any
action that would cause a breach of any Assumed Contract;
(iii)    No Seller will voluntarily create any Lien on any of the Assets, other
than Permitted Liens;
(iv)    No Seller will sell, assign, lease or otherwise transfer or dispose of
any of the Assets, except for Assets consumed or disposed of in the Ordinary
Course of Business;
(v)    No Seller will modify or amend, or seek to modify or amend, any of the
FCC Licenses without Buyers’ prior written consent except as necessary for
Sellers to be in compliance with the Communications Act; provided, that Buyers
shall not unreasonably withhold, condition or delay their consent unless the
modification is materially adverse to the interests of Buyers or the Stations;
and provided, further, Sellers shall have the right to file and pursue any and
all FCC License renewals that Sellers deem necessary or advisable;
(vi)    Sellers shall not increase the compensation of any Transferred
Employees, except for normal pay increases to Transferred Employees granted in
the Ordinary Course of Business or as required pursuant to Contracts or Law, and
except for stay bonuses and other obligations that will be satisfied by Sellers;
and
(vii)    None of Sellers shall authorize or enter into an agreement to do any of
the foregoing.


22

--------------------------------------------------------------------------------




(c)    Covenants of Buyers.
(i)    Buyers shall promptly notify Sellers in writing if Buyers have Knowledge
prior to the Closing of: (1) any representations or warranties contained in
Articles 6 or 7 that are no longer true and correct in any material respect, (2)
the occurrence of any event that would require any changes or amendments to the
schedules or exhibits attached to this Agreement, or (3) the occurrence of any
other event that may result in a violation of any covenants, conditions or
agreements to be complied with or satisfied by Buyers under this Agreement;
provided, however, that no such notice shall qualify or otherwise limit in any
way Buyers’ representations, warranties, covenants or agreements herein.
(ii)    ECC shall ensure that Buyers timely make all payments and perform their
obligations under the LMA. At Closing, ECC will ensure that Buyers are
financially capable of paying the Purchase Price and all costs, fees, Taxes,
Transfer Taxes and other expenses for which Buyers are responsible under this
Agreement or applicable Law.

9.2    Access. Between the date of this Agreement and the Closing Date, Sellers
will provide Buyers, their counsel, accountants, financial advisors, bankers or
other financing parties, environmental consultants, appraisers and other
advisers and representatives, (i) such books and records, including copies of
all Assumed Contracts, environmental and engineering studies and reports, and
other documents and contracts pertaining solely to the Assets or the Stations
that are in Sellers’ possession, custody or control and (ii) access to the
Stations’ properties, Assets and personnel. Buyers and their consultants and
agents shall not contact employees of Sellers without Emmis’ express approval.

9.3    No Inconsistent Action. Between the date of this Agreement and Closing
hereunder or termination of this Agreement, each Party shall use its
commercially reasonable efforts to cause the fulfillment at the earliest
practicable date of all of the conditions to the obligations of such Party to
consummate the sale and purchase of the Assets, and shall take no action
inconsistent with such consummation.

9.4    Exclusivity. None of Sellers or Emmis, nor any of their respective
owners, employees, officers or directors, or any agent or any representative
thereof shall, during the period commencing on the date of this Agreement and
ending with the earlier to occur of the Closing hereunder or the termination of
this Agreement, directly or indirectly solicit, initiate or encourage offers
from, negotiate, engage in discussions with or in any manner encourage, accept
or actively consider any proposal of any other Person relating to the
acquisition of the business of the Stations or the Assets in any manner that
would conflict with this Agreement or that otherwise would prevent the
consummation of the transactions contemplated hereby.

9.5    Confidentiality. Each Party shall comply with the terms of Section 15.1
hereof.

9.6    Further Assurances. Sellers and Buyers shall cooperate and take such
actions, and execute such other documents, at Closing or thereafter, as may be
reasonably requested by the other in order to carry out the provisions and
purposes of this Agreement, including, for example, promptly advising each other
of all communications relevant to the transactions contemplated by this


23

--------------------------------------------------------------------------------




Agreement received from the FCC or other Governmental Authority after the date
of this Agreement and furnishing each other with copies of all such written
communications.

9.7    Local Marketing Agreement. The parties are concurrently entering a local
marketing agreement (the “LMA”) with respect to the Stations providing for
commencement thereunder on March 1, 2018. Notwithstanding anything to the
contrary in this Agreement or the LMA, during the term of the LMA the Stations
shall continue to comply with all programming and other obligations under the
Assumed Contracts, except those, if any, terminated at Buyers’ sole cost with no
liability to Sellers, which shall be subject to Sellers’ prior written consent,
not to be unreasonably withheld or delayed, and those, if any, that expire
without renewal or are terminated by Sellers consistent with Article 9 of this
Agreement or with Buyers’ prior written consent, not to be unreasonably withheld
or delayed. Buyers acknowledge and agree that Sellers, in the capacity as
licensee of a station, shall not be deemed responsible for or have authorized or
consented to any action or failure to act on the part of the Buyers or their
Affiliates (or any of its respective officers, directors, employees, agents or
representatives) in connection with the LMAs solely by reason of the fact that
prior to Closing, Sellers shall have the legal right to control, manage and
supervise the operation of the Stations and the conduct of its business.

9.8    Transition Efforts. The Parties shall use their respective commercially
reasonable efforts to accomplish a timely, smooth, uninterrupted and organized
transfer and acquisition of the Assets upon Closing.

9.9    Press Releases. Sellers and Buyers agree that, from the date hereof
through the Closing hereunder, or, in the event this Agreement is terminated,
for a period of six months following termination, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
any Party without the prior consent of the other Parties, which consent shall
not be unreasonably withheld, except as such release or announcement may be
required by any Law or securities exchange requirement, in which case the Party
required to make the release or announcement shall, allow the other Parties
reasonable time to comment on such release or announcement in advance of such
issuance.

9.10    Consents; Benefit of Agreements. The Parties shall use all commercially
reasonable efforts (but shall not be required to make any payment except in
connection with the FCC Consents) to obtain all consents and approvals of
Persons to the consummation of the transactions contemplated by this Agreement,
all in a form acceptable to the parties, acting reasonably. If, with respect to
any Assumed Contract other than those Assumed Contracts that are between Sellers
and the Transferred Employees to be assigned to Buyers, a required consent to
the assignment is not obtained, following the Closing, except as otherwise set
forth on Schedule 1.1(d), Sellers shall use all commercially reasonable efforts
to keep such Assumed Contract in effect and give Buyers the benefit of it to the
same extent as if it had been assigned, and Buyers shall perform Sellers’
obligations under the agreement relating to the benefit obtained by Buyers.
Nothing in this Agreement shall be construed as an attempt to assign any
agreement or other instrument that is by its terms non-assignable without the
consent of the other party.

9.11    Subsequent Financial Statements.


24

--------------------------------------------------------------------------------




(a)    Monthly Financial Reports. For February, 2018, the one month between the
date of the most recent Financial Statements and Commencement, Sellers shall
prepare and deliver to Buyers monthly unaudited statements of income for the
Stations as soon as available and in any event not later than twenty (20) days
after the end of the fiscal month (collectively, the “Monthly Reports”).
(b)    Intentionally Omitted.
(c)    Preparation and Delivery. The Monthly Reports shall be prepared in a
manner consistent with the Financial Statements in all material respects.

9.12    Intentionally Omitted.

9.13    Intentionally Omitted.

9.14    Off-the-Shelf Software Licenses. If, between the date hereof and the
Closing, it is determined that Sellers do not have licenses for off-the-shelf
software for Sellers’ personal computers included in the Assets that are
reasonably necessary for the operation of the Stations as they have been
operated by Sellers, then Buyers shall acquire such software licenses prior to
the Closing at Buyers’ cost and expense.

9.15    Accounting.
(a)    Within five (5) days after Commencement, Sellers shall provide Buyers
with a list of the then-current Accounts Receivable.  Buyers will maintain a
separate account for collection of the receivables arising from operation of the
Stations after Commencement.  After Commencement, (i) Buyers shall not collect
any Accounts Receivable, and Buyers shall promptly pay over to Sellers any
Accounts Receivable that they receive without offset, and (ii) Seller shall not
collect any receivables arising from operation of the Stations after
Commencement, and Sellers shall promptly pay over to Buyers any such receivables
of Buyers that Sellers receive without offset.  In determining any amounts to be
paid over under this section, all amounts collected from the Stations’ account
debtors shall be applied to the oldest account first, unless received by Buyers
and otherwise directed by such account debtor under circumstances where Buyers
believe in good faith that the application of payment thereof is not in
violation of any existing or prior agreement between such account debtor and
Sellers.
(b)    During the first fifteen (15) business days after Closing, Buyers shall
make available to Sellers, at no additional cost, access to the Stations’ books
and records, and the responsible employee(s) to consult with respect to such
books and records, for the purposes of closing the books of the Stations for the
period prior to Closing.

9.16    Access to Books and Records and Records Retention.
(a)    From and after the Closing Date, Sellers and Buyers shall, with respect
to the Stations, (i) each provide the other (at the requesting Party’s sole cost
and expense for out-of-pocket expenses paid to other Persons) with such
assistance as may reasonably be requested


25

--------------------------------------------------------------------------------




by any of them in connection with the preparation of any Tax Return, audit or
other examination by any Taxing authority, or Proceeding related to Liability
for Taxes; and (ii) each retain for a period of ten (10) years and provide the
other with any records or other information that may be necessary for such Tax
Return, audit or examination, Proceeding, or determination. Without limiting the
generality of the foregoing, Buyers and Sellers each shall retain, until the
applicable statutes of limitations (including any extensions thereof) have
expired, copies of all Tax Returns, supporting work schedules and other records
or information that may be relevant to such returns for all Tax periods or
portions thereof ending before or including the Closing Date and shall not
destroy or otherwise dispose of any such records without first providing the
other Party with a reasonable opportunity to review and copy the same.
(b)    Sellers will use their commercially reasonable efforts to cooperate with
Buyers and ECC in connection with audits and completion of financial statements
(including audited “carve out” financial statements for the Stations to the
extent required by ECC in order to comply with applicable regulations of the
United States Securities and Exchange Commission and assistance in the
preparation thereof), including the execution and delivery of customary
management representation letters (if “carve out” financial statements are
required) and the prompt furnishing of any additional information or documents
as may be reasonably requested which are within its possession or control;
provided, that neither Sellers, Emmis, nor any of their respective Affiliates
shall be required to pay any fee or incur any cost or expense that is not
promptly reimbursed by Buyers, nor have any liability in respect of such audits
or financials, and Buyers shall indemnify Sellers, Emmis, and their respective
Affiliates for and against any and all Losses arising out of or resulting from
such audits and financials or their cooperation pursuant to this Section.

9.17    Studio Facilities. Subject to the terms of Sellers’ leases for the
Stations’ studio and office space (the “Office Leases”), during the term of the
LMA, Sellers shall make available to Buyers a portion of the premises under the
Office Leases for use for the Stations as provided by Section 13 of the LMA, and
Buyers shall reimburse Sellers for one-half of the rent and other expenses under
the Office Leases net of any sublease income (and Sellers shall be entitled to
all such income notwithstanding anything to the contrary in this Agreement or
the LMA) for the first two months of the term of the LMA or, if later, until
Buyers use of such space ends. All reimbursement payments by Buyers to Sellers
hereunder shall be made monthly at the same time the Office Rent is due.

9.18    Auxiliary Site. Sellers have an auxiliary transmitter license agreement
(the “Auxiliary Transmitter Lease”) and a microwave relay license agreement (the
“Microwave Relay Lease”) that provide for auxiliary transmitter facilities,
microwave facilities and building space at a tower facility located at or near
2628 Porter Avenue, Brentwood, MO.  The use and cost of such auxiliary site is
shared by the Stations and the Excluded Stations.  The Parties shall use
commercially reasonable efforts to enter into new arrangements to allocate such
use and cost consistent with the past practices of the Stations and the Excluded
Stations effective upon the earlier of Closing or consummation of the sale of
the Excluded Stations. Such arrangements will consist of sublicenses  (with the
owner of the Excluded Stations as sublicensor and the owner of the Stations as
sublicensee) to allocate existing use (not a sublicense of the kind contemplated
by Section 6 of the Auxiliary Transmitter Lease) unless otherwise required by,
or necessary to obtain consent from, the landlord,


26

--------------------------------------------------------------------------------




in which case the Parties shall use commercially reasonable efforts to establish
an arrangement reasonably necessary to obtain such consent or an alternative
arrangement to give effect to the bifurcation contemplated hereby.  The parties
to enter into (and if necessary assign) each such arrangement will be determined
based upon the timing of Closing and consummation of the sale of the Excluded
Stations.  The terms of the sublicense or other arrangement shall include: (i)
rent, maintenance, repair and replacement costs, and other expenses under each
lease determined net of any income from third-party sublicenses then allocated
under the Auxiliary Transmitter Lease 50/50, and under the Microwave Relay Lease
2/3 to the Excluded Stations and 1/3 to the Stations, (ii) a term co-extensive
with the term of the Auxiliary Transmitter Site Lease or the Microwave Relay
Lease, as applicable, including renewals and extensions, and (iii) a
continuation of use consistent with past practices, including back-up generator
shared use, if any, and use by the Stations for the HD-2 subchannel under an
agreement with Radio Arts.

ARTICLE 10    
CONDITIONS PRECEDENT

10.1    To Buyers’ Obligations Regarding Closing. The obligations of Buyers
hereunder to complete the transactions contemplated by this Agreement at Closing
are subject to the satisfaction or to the waiver by Buyers in their sole
discretion (except for Section 10.1(b) and Section 10.1(c) below, which may not
be waived), at or prior to the Closing Date, of each of the following conditions
with respect to the Stations that are the subject of Closing (the “Buyers’
Closing Conditions”):
(a)    Representations, Warranties and Covenants.
(i)    All representations and warranties made by Sellers and Emmis shall be
true and correct on the Closing Date as if made on the Closing Date except (i)
where the failure of any representations and warranties to be true and correct
(without regard to any materiality or Material Adverse Effect qualification
therein) would not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect, and (ii) representations and warranties
that are made as of a specific date shall only be tested as of such date.
(ii)    All of the terms, covenants and conditions to be complied with or
performed by each Seller under this Agreement and the LMA on or prior to the
Closing Date shall have been complied with or performed by each Seller in all
material respects.
(b)    No Injunction. No Order of any court or Governmental Authority shall be
in effect which restrains or prohibits the transactions contemplated by this
Agreement in accordance with its terms. No Proceeding by or before any
Governmental Authority shall have been instituted or threatened (and not
subsequently dismissed, settled or otherwise terminated) which would (i)
restrain, prohibit or invalidate the transactions contemplated by this
Agreement, or (ii) impose material restrictions, limitations or conditions with
respect to Buyers’ ownership of the Assets.
(c)    FCC Consents. The FCC Consents shall have been obtained without the
imposition of any condition materially adverse to Buyers or the Stations (which
shall not include any fine paid or payable by Sellers) except those that are
customary in the assignment of FCC


27

--------------------------------------------------------------------------------




licenses generally (and, for the avoidance of doubt, the obtaining of the FCC
Consents shall not require that such consents shall have become a Final Order).
(d)    Material Consents. Buyers shall have received the Material Consent set
forth on Schedule 1.1(c) (the “Material Consent”).
(e)    Deliveries. Sellers shall have made all deliveries required under
Section 11.1.
(f)    Release of Liens. Buyers shall have received reasonably satisfactory
evidence that all Liens, other than Permitted Liens, affecting the Assets have
been or will at Closing be terminated and released.

10.2    To Sellers’ Obligations. The obligations of each Seller hereunder to
complete the transactions contemplated by this Agreement at Closing are subject
to the satisfaction or to the waiver by Sellers in their sole discretion (except
for Section 10.2(b) and Section 10.2(c) below, which may not be waived), at or
prior to the Closing Date, of each of the following conditions with respect to
the Stations that are the subject of the Closing (“Sellers’ Closing
Conditions”):
(a)    Representations, Warranties and Covenants.
(i)    All representations and warranties made by Buyers and ECC in this
Agreement shall be true and correct in all material respects (without regard to
any materiality qualification therein) on and as of the Closing Date as if made
on and as of that date, except those that are made as of a specific date, which
shall only be tested as of such date.
(ii)    All of the terms, covenants and conditions to be complied with or
performed by Buyers under this Agreement and the LMA on or prior to the Closing
Date shall have been complied with or performed by Buyers in all material
respects.
(b)    No Injunction. No order of any court or administrative agency shall be in
effect which restrains or prohibits the transactions contemplated by this
Agreement in accordance with its terms. No Proceeding by or before any
Governmental Authority shall have been instituted or threatened (and not
subsequently dismissed, settled or otherwise terminated) which would restrain,
prohibit or invalidate the transactions contemplated by this Agreement.
(c)    FCC Consents. The FCC Consents shall have been obtained without the
imposition of any condition materially adverse to Sellers of the Stations except
those that are customary in an assignment of FCC licenses generally (and, for
the avoidance of doubt, the obtaining of the FCC Consents shall not require that
such consents shall have become a Final Order).
(d)    Deliveries. Buyers shall have made all the deliveries required under
Section 11.2 and shall have paid the Purchase Price as provided in Section 2.1.

ARTICLE 11    
DOCUMENTS TO BE DELIVERED AT THE CLOSING


28

--------------------------------------------------------------------------------





11.1    Documents to be Delivered by Sellers. At Closing, Sellers shall deliver
to Buyers the following items (all documents which by their terms are to be
executed by Sellers shall be duly executed by Sellers):
(a)    A certificate of each Seller, dated as of the Closing Date, certifying
that the closing conditions specified in Section 10.1(a) and 10.1(b) have been
satisfied;
(b)    Duly executed instruments of conveyance and transfer effecting the sale,
transfer, assignment and conveyance of the Assets to Buyers as contemplated
herein and mutually agreed upon by Buyers and Sellers, including the following:
(i)    assignment of the FCC Licenses, in customary form reasonably satisfactory
to Buyers and Sellers;
(ii)    a bill of sale from Sellers for all Assets, in customary form reasonably
satisfactory to Buyers and Sellers;
(iii)    an assignment of Sellers’ rights and the assumption of Sellers’
obligations under the Assumed Contracts (other than the Real Estate Leases) in
customary form reasonably satisfactory to Buyers and Sellers (the “Contract
Assignment and Assumption”);
(iv)    an assignment of Sellers’ rights and the assumption of Sellers’
obligations under each of the Real Estate Leases, in customary form reasonably
satisfactory to Buyers and Sellers (the “Lease Assignment and Assumption”)
(v)    if provided by the lessors in accordance with their customary procedures,
then estoppel certificates that are in each lessor’s customary form duly
executed by the lessors or licensors under each of the Real Estate Leases (each,
a “Lease Estoppel”);
(c)    A copy of the Material Consent; and
(d)    Such other documents, information, certificates and materials as may be
reasonably required by Buyers.

11.2    Documents to be Delivered by Buyers. At Closing, Buyers shall deliver to
Sellers the following items (all documents which by their terms are to be
executed by Buyer, shall be duly executed by Buyer):


(a)    A certificate of each Buyer, dated as of the Closing Date, certifying
that the closing conditions specified in Sections 10.2(a) and 10.2(b) have been
satisfied;
(b)    The Contract Assignment and Assumption;
(c)    Each Lease Assignment and Assumption;


29

--------------------------------------------------------------------------------




(d)    The Purchase Price pursuant to Section 2.1 in immediately available wire
transferred federal funds; and
(e)    Such other documents, information, certificates and materials as may be
required by this Agreement.

ARTICLE 12    
INDEMNIFICATION

12.1    Sellers’ Indemnities. From and after Closing, Sellers and Emmis, jointly
and severally (the “Seller Indemnifying Parties”) shall indemnify, defend, and
hold harmless Buyers and their Affiliates (collectively, the “Buyer Indemnified
Parties”) from and against, and reimburse them for, all claims, damages,
liabilities, losses, judgments, fines, penalties, costs and expenses, including
interest, penalties, court costs and reasonable attorneys’ fees and expenses
(each, a “Loss” and together, “Losses”), resulting from, related to, or in
connection with:
(a)    Any breach or misrepresentation by Sellers or Emmis of any of their
respective representations or warranties in this Agreement or in any Related
Documents;
(b)    Any breach, misrepresentation, or other violation by Sellers or Emmis of
any of their respective covenants or agreements in this Agreement or in any
Related Documents;
(c)    Subject to the LMA, any third-party claims brought against Buyers or
their Affiliates to the extent attributable to Sellers’ operation of the
Stations or other business prior to the Closing;
(d)    Any Excluded Liabilities; and
(e)    Without limiting the generality of the foregoing, except to the extent
included in the Assumed Liabilities, the failure of Sellers to timely withhold,
collect, pay or remit any sales or use Tax or payroll or employment Tax imposed
by any federal, state or local Taxing authority in connection with Sellers’
operations of the Stations before Commencement or the failure of Sellers to pay
any wages or compensation to any Station Employee or before Commencement.
To the extent a claim for indemnification is or may be based on both a breach of
a representation and warranty and pursuant to Section 12.1(c), (d) or (e), the
indemnification claim shall be made pursuant to Section 12.1(c), (d) or (e),
unless Buyers specifically provide otherwise in the notice of claim.

12.2    Buyers’ Indemnities. From and after Closing, Buyers and ECC, jointly and
severally (the “Buyer Indemnifying Parties”) shall indemnify, defend and hold
harmless each Seller and their Affiliates, and their respective shareholders,
directors, officers, employees, and representatives (collectively, the “Seller
Indemnified Parties”) from and against, and reimburse them for, all Losses
resulting from:


30

--------------------------------------------------------------------------------




(a)    Any breach, misrepresentation, or other violation by Buyers or ECC of any
of their representations or warranties in this Agreement or in any Related
Documents;
(b)    Any breach, misrepresentation, or other violation by Buyers or ECC of any
of their covenants or agreements in this Agreement or in any Related Documents;
(c)    Any third-party claims brought against Sellers or their Affiliates to the
extent attributable to Buyers’ operation of the Stations or use of the Assets
following the Closing; or
(d)    Any Assumed Liability.

12.3    Procedure for Indemnification. The procedure for indemnification shall
be as follows:
(a)    The Party seeking indemnification under this Article 12 (the “Claimant”)
shall give notice to the Party from whom indemnification is sought (the
“Indemnitor”) of any claim or liability that might result in an indemnified Loss
(an “Indemnified Claim”), specifying in reasonable detail (i) the factual basis
for and circumstances surrounding the Indemnified Claim; and (ii) the amount of
the potential Loss pursuant to the Indemnified Claim if then known. If the
Indemnified Claim relates to a Proceeding filed by a third party against
Claimant, notice shall be given by Claimant as soon as practical, but in all
events within fifteen (15) business days after Claimant learns of the Proceeding
or written notice of the Proceeding is given to Claimant. In all other
circumstances, notice shall be given by Claimant as soon as practical, but in
all events within twenty (20) business days after Claimant becomes aware of the
facts giving rise to the potential Loss; provided, however, that should the
Claimant fail to notify the Indemnitor in the time required above, the
Indemnitor shall only be relieved of its obligations pursuant to this Article 12
to the extent the Indemnitor is materially prejudiced by such delay or failure
to timely give notice of an Indemnified Claim or potential Loss.
(b)    The Claimant shall make available to Indemnitor and/or its authorized
representatives the information relied upon by the Claimant to substantiate the
Indemnified Claim or Loss and shall make available any information or
documentation in Claimant’s possession, custody or control that is or may be
helpful in defending or responding to the Indemnified Claim or Loss.
(c)    The Indemnitor shall have thirty (30) days after receipt of the
indemnification notice referred to in sub-section (a) to notify the Claimant in
writing that it elects to conduct and control the defense of any such
Indemnified Claim; provided, however, such thirty (30) day period shall be
reduced to such shorter period of time set forth in the applicable
indemnification notice if the Indemnified Claim or Loss is based upon a
third-party claim requiring a response in fewer than thirty (30) days.
(d)    If the Indemnitor does not advise the Claimant of its intent to conduct
and control the defense of the Indemnified Claim or Proceeding within the time
period specified above, the Claimant shall have the right to defend, contest,
settle, or compromise such


31

--------------------------------------------------------------------------------




Indemnified Claim or Proceeding. If the Indemnitor properly advises the Claimant
that it will conduct and control the Indemnification Claim or Proceeding, the
Indemnitor shall have the right to undertake, conduct, defend, and control,
through counsel of its own choosing and at its sole expense, the conduct,
defense, and settlement of the Indemnified Claim or Proceeding, and the Claimant
shall cooperate with the Indemnitor in connection therewith; provided, however,
that: (i) the Indemnitor shall not consent to the imposition of any injunction
against the Claimant without the prior written consent of the Claimant, which
consent shall not be unreasonably withheld; (ii) the Indemnitor shall permit the
Claimant to participate in such conduct or settlement through counsel chosen by
the Claimant, but the fees and expenses of such counsel shall be borne by the
Claimant; (iii) upon a final determination of Proceeding, the Indemnitor shall
promptly reimburse the Claimant for the full amount of any indemnified Loss or
indemnified portion of any Loss resulting from the Indemnified Claim or
Proceeding and all reasonable expenses related to such indemnified Loss incurred
by the Claimant, except (A) fees and expenses of counsel for the Claimant in the
event that Indemnitor has conducted or controlled the Proceeding and (B) any
Loss not indemnifiable by Indemnitor; and (iv) no Indemnitor may, without the
prior written consent of the Claimant, settle or compromise, or consent to the
entry of any judgment in connection with, any Proceeding with respect to the
claim described in the indemnification notice unless (A) such settlement or
compromise involves only the payment of money; (B) there is no finding or
admission of liability, any violation of any Law or any violation of the rights
of any Person by the Claimant; and (C) the Indemnitor obtains an unconditional
release of each Claimant from all Indemnified Claims or potential Loss arising
out of the claim described in the indemnification notice and any Indemnified
Claim or Proceeding related thereto.

12.4    Limitations.
(a)    Except in the case of fraud or intentional misrepresentation, the
Indemnitor shall only be required to indemnify the Claimant under this Article
12 for breaches of representations or warranties by the Seller Indemnifying
Parties or Buyer Indemnifying Parties, as the case may be, pursuant to Section
12.1(a) (with respect to Buyer Indemnified Parties) or Section 12.2(a) (with
respect to the Seller Indemnified Parties) if the aggregate amount of all Losses
relating to claims for breaches of representations or warranties of the Seller
Indemnifying Parties or Buyer Indemnifying Parties, as the case may be, pursuant
to Section 12.1(a) (with respect to Buyer Indemnified Parties) or Section
12.2(a) (with respect to the Seller Indemnified Parties) exceeds Ninety One
Thousand Five Hundred Dollars ($91,500) (the “Basket”), after which the Claimant
shall be entitled to recover, and the Seller Indemnifying Parties or Buyer
Indemnifying Parties, as the case may be, shall be obligated for, all Losses in
excess of Ninety One Thousand Five Hundred Dollars ($91,500); provided that the
foregoing limitation shall not apply to Losses relating to a breach by Sellers
of Section 9.18 or of their representations or warranties in Section 4.1
(Organization and Standing; Capitalization), Section 4.2 (Authorization and
Binding Obligation), Section 4.5(a) (Station Licenses), Section 4.13 (Broker’s
Fees), and the first, second and last sentences of Section 4.15 (Personal
Property).
(b)    Except in the case of fraud or intentional misrepresentation, (i) the
maximum aggregate liability of Sellers pursuant to Section 12.1(a) for any claim
or claims for Losses for breaches of representations or warranties shall not
exceed One Million Five Hundred


32

--------------------------------------------------------------------------------




Thousand Dollars ($1,500,000) (the “Cap”), and (ii) the maximum aggregate
liability of Buyers pursuant to Section 12.2(a) for any claim or claims for
Losses for breaches of representations or warranties shall not exceed the Cap;
provided, however, that the Cap for any claim or claims for Losses relating to a
breach by Sellers of their representations or warranties in Section 4.1
(Organization and Standing; Capitalization), Section 4.2 (Authorization and
Binding Obligation), Section 4.5(a) (Station Licenses), Section 4.13 (Broker’s
Fees), and the first, second and last sentences of Section 4.15 (Personal
Property) shall be the Purchase Price.

12.5    Certain Limitations. In calculating the amount of Losses of a Claimant
under this Article 12:
(a)    any claim for indemnification under this Agreement shall be reduced and
offset dollar-for-dollar by any insurance payment with respect to the matter for
which indemnification is sought, in each case as and when actually received by
the Party claiming indemnification; and
(b)    for purposes of indemnification for breaches of representations or
warranties by a Party, (i) Materiality Qualifiers are to be used solely for the
purpose of determining whether a breach of a representation or warranty has
occurred, and (ii) once a breach has occurred, the Materiality Qualifiers shall
be ignored and the amount of the applicable Losses shall be calculated without
regard to any Materiality Qualifiers contained in any such breached
representation or warranty.

12.6    Survival. Unless otherwise specified herein, each covenant and agreement
contained in this Agreement or in any Related Document and required to be
performed after Closing shall survive the Closing and be enforceable in
accordance with its terms until the expiration of the applicable statute of
limitations (including extensions thereof) for breach or enforcement of such
covenant and agreement under applicable Law. All representations and warranties
contained in this Agreement and each covenant or agreement contained in this
Agreement that is required to be performed at or prior to Closing shall survive
for a period of fifteen (15) months after the Closing and thereafter such
representations and warranties shall expire, except that (i) any representation
or warranty with respect to which an indemnification notice has been delivered
for a breach thereof prior to the expiration of such fifteen (15) month period
shall survive as to such claim until such claim is resolved; (ii) the
representations and warranties set forth in Section 4.1 (Organization and
Standing; Capitalization), Section 4.2 (Authorization and Binding Obligation),
Section 4.5(a) (Station Licenses), Section 4.10 (Taxes), Section 4.13 (Broker’s
Fees) and the first, second and last sentences of Section 4.15 (Personal
Property) shall survive for the applicable statute of limitations applicable to
the matters subject to such respective representations and warranties,
respectively, plus ten (10) business days. Notwithstanding the foregoing, it is
the agreement of the Parties that the rights conferred under Section 9.10 shall
continue for the duration of the subject Contract giving rise to an arrangement
pursuant to such Sections, exclusive of any renewal terms.

12.7    Exclusive Remedies following the Closing. Buyers and Sellers acknowledge
and agree that the foregoing indemnification provisions in this Article 12
shall, except in the case of (i) fraud or intentional misrepresentation, or (ii)
the breach of any covenant or condition of this Agreement to be performed after
Closing, be the exclusive remedy of Buyers and Sellers with


33

--------------------------------------------------------------------------------




respect to Losses after Closing relating to the transactions contemplated by
this Agreement; provided, however, that notwithstanding the foregoing any Party
may pursue injunctive relief following Closing to enforce covenants in the
Agreement that survive Closing and are supportable under applicable Law.

12.8    Mitigation of Damages. Each of Buyers and Sellers agrees to use
reasonable efforts to mitigate any Losses which form the basis for any claim for
indemnification, defense, hold harmless, payment or reimbursement hereunder
other than with respect to claims for the indemnification of Assumed Liabilities
or Excluded Liabilities. In addition, upon Sellers’ request, Buyers shall remove
from websites, social media accounts or other media used by the Stations any
photo or other work that was posted or otherwise displayed by Sellers prior to
Closing if such work continues to be displayed on such media and is the subject
of a bona fide claim of infringement on the rights of third parties and/or
non-compliance with copyright management information requirements.
Notwithstanding anything contained in this Agreement to the contrary, no Party
will be entitled to lost profits, punitive damages or other special or
consequential damages regardless of the theory of recovery.

ARTICLE 13    
TERMINATION RIGHTS

13.1
Termination.

(a)    This Agreement may be terminated by either Buyers or Sellers upon written
notice to the other Party, if:
(i)    the other Party is in material breach of this Agreement and such breach
has been neither cured or agreed to be cured in a manner reasonably acceptable
to the non-breaching Party within the cure period allowed under subsection (e)
below nor waived by the Party giving such termination notice and in each such
case such breach would give rise to the failure of a condition in Section
10.1(a)(i) or (ii), provided that the Party seeking to terminate is not in
material breach of this Agreement;
(ii)    a court of competent jurisdiction or Governmental Authority shall have
issued an Order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such Order, decree, ruling or other action shall have become
final and nonappealable; or
(iii)    Closing has not occurred by the date twelve (12) months after the date
of this Agreement.
(b)    This Agreement may be terminated by mutual written consent of Buyers and
Sellers.
(c)    Sellers may terminate this Agreement by written notice to Buyers in the
event that Buyers fail to close on the transactions contemplated by this
Agreement when all


34

--------------------------------------------------------------------------------




Buyers’ Closing Conditions have been satisfied in full (or would be satisfied
with delivery at Closing and Sellers stand ready, willing and able to make such
delivery) or waived by Buyers.
(d)    Buyers may terminate this Agreement by written notice to Sellers in the
event that Sellers fail to close on the transactions contemplated by this
Agreement when all Sellers’ Closing Conditions have been satisfied in full (or
would be satisfied with delivery at Closing and Buyers stand ready, willing and
able to make such delivery) or waived by Sellers.
(e)    If either Party believes the other to be in breach or default of this
Agreement, the non-defaulting Party shall, prior to exercising its right to
terminate under Section 13.1(a)(i), provide the defaulting Party with notice
specifying in reasonable detail the nature of such breach or default. Except for
a failure to pay the Purchase Price, the defaulting Party shall have fifteen
(15) days from receipt of such notice to cure such default or if such default is
not capable of being cured in fifteen days of such notice, the defaulting Party
shall have agreed to cure such default in a manner reasonably acceptable to the
non-breaching Party.

13.2
Remedies.

(a)    In the event that Sellers terminate this Agreement pursuant to
Section 13.1(a)(i) or Section 13.1(c), and, in either case immediately prior to
any such termination, no Seller was in material breach of the terms and
conditions of this Agreement, then ECC shall pay Sellers liquidated damages in
the amount of Two Million Two Hundred Fifty Thousand Dollars ($2,250,000) (the
“Liquidated Damages”) to Sellers.
(b)    In the event of failure or threatened failure by Sellers to comply with
the terms of this Agreement, Buyers shall be entitled to an injunction
restraining such failure or threatened failure and, subject to obtaining any
necessary governmental consent, to enforcement of this Agreement by a decree of
specific performance requiring compliance with this Agreement.
(c)    The Liquidated Damages shall be paid by wire transfer of same-day funds
on the fifth (5th) business day following the date of termination of this
Agreement. The Parties acknowledge and agree that in the event of a termination
by Sellers referenced in Section 13.2(a), that damages would be difficult or
impossible to quantify with reasonable certainty, and accordingly the payment
provided for in this Section 13.2 is a payment of liquidated damages (and not
penalties) which is based on the Parties’ estimate of the damages that Sellers
would suffer or incur as a result of the event giving rise to such termination
of this Agreement, and is the sole and exclusive remedy of Sellers with respect
to any termination referenced in Section 13.2(a) (whether at law, in equity, in
contract, in tort or otherwise) against Buyers, ECC, and any of Buyers’ or ECC’s
subsidiaries or Affiliates for any and all damages suffered in connection with
this Agreement (or the termination thereof), and upon payment of the Liquidated
Damages none of Buyers, ECC, or any of their respective subsidiaries or former,
current or future stockholders, directors, officers, Affiliates or agents
(collectively, the “Terminated Affiliates”) shall have any further liability or
obligation relating to or arising out of this Agreement, or the transactions
contemplated hereby and the only liability, in the aggregate, of the Buyers and
ECC in the event of a termination referenced in Section 13.2(a) shall be the
Liquidated Damages, and in no event shall Sellers, Emmis, or any of their
respective subsidiaries or Affiliates seek any


35

--------------------------------------------------------------------------------




other recovery, judgment or damages of any kind, including consequential,
indirect or punitive damages, against Buyers, ECC, or any Terminated Affiliate,
whether by or through a claim by or on behalf of Buyers or ECC against any
Terminated Affiliate, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute, regulation or applicable Law, or
otherwise. Each Party irrevocably waives any right it may have to raise as a
defense that the Liquidated Damages are excessive or punitive. Notwithstanding
anything herein to the contrary, nothing set forth herein modifies the
confidentiality provisions of this Agreement, or Seller’s rights or remedies in
the event of a breach thereof, all of which shall survive any termination of
this Agreement.

13.3    Other Effects of Termination. If this Agreement is terminated other than
pursuant to Section 13.2, this Agreement shall become null and void and of no
further force and effect, except for the following provisions: 9.5
(Confidentiality), 9.9 (Press Releases), 13.2 (Liquidated Damages), 13.3 (Other
Effects of Termination), and the provisions in Article 16 (Other Provisions) and
Article 17 (Definitions) that by their terms would survive termination. Nothing
in this Section 13.3 shall be deemed to release any Party from liability for
fraud or a willful breach by such Party of any term or provision of this
Agreement.

ARTICLE 14    
TRANSFERRED EMPLOYEES AND EMPLOYEE PLANS

14.1    Transfer of Employees. Sellers shall terminate at Commencement the
employment of the Station Employees listed on Schedule 14.1 who are employed by
Sellers as of Commencement, other than (a) any such listed employees on leave as
of such date (unless, with respect to employees on leave, the Parties otherwise
agree at Commencement) (“Employees on Leave”) and (b) any such listed employees
that are Contract Employees (as defined below) (such employees terminated by
Sellers at Commencement, the “Transferred Employees”). In the case of Contract
Employees Sellers shall terminate the employment, but not the applicable
Assigned Employment Agreements, of said Contract Employees and such employment
termination shall be deemed effective as of Buyers’ assumption of such Contract
Employees’ applicable Assigned Employment Agreements as set forth in Section
1.3(a) herein, which assignment and assumption the Parties intend to occur
concurrently with Commencement. At the time of such assignment and assumption,
such Contract Employees will become Transferred Employees effective as of
Commencement. In the case of Employees on Leave, Sellers shall retain the
employment of the Employees on Leave until the end of each such employee’s leave
or until each such employee’s employment would otherwise terminate in accordance
with Sellers’ leave policies and applicable Law. Buyers shall assume any
reinstatement obligations with respect to such Employees on Leave and shall
offer such Employees on Leave immediate employment at such time as they are able
and qualified to return to work, provided that such Employees on Leave are able
and qualified to return to work and apply for reinstatement within six months
following Commencement, or such later date as may be required by Law. Upon hire
by Buyers (the “Subsequent Hire Date”), such Employees on Leave shall also
become Transferred Employees under this Agreement. Sellers shall remain solely
liable and responsible for all pre-Commencement (or pre-Subsequent Hire Date, as
applicable) obligations and liabilities of Sellers or Emmis with respect to the
Transferred Employees, and for all obligations and liabilities with respect to
employees of Sellers or Emmis other than Transferred Employees, and of Sellers
or


36

--------------------------------------------------------------------------------




Emmis with respect to Transferred Employees who do not accept employment with
Buyers pursuant to Section 14.2 below, which liabilities and obligations shall
be Excluded Liabilities, other than the accrued vacation of Transferred
Employees, if any, for the fiscal year of Sellers in which Commencement occurs
(consistent with the vacation policy provided by Sellers to Buyers under Section
4.20), which shall be assumed by Buyers in accordance with Section 1.3 hereof.

14.2    Offer of Employment. Not later than two (2) days prior to Commencement,
Buyers shall (i) offer employment at-will to all Transferred Employees of the
Stations other than Contract Employees, contingent and effective upon
Commencement, and (ii) agree with any applicable Contract Employee to assume the
future liabilities and obligations under Assumed Contracts set forth on Schedule
1.1(c) under the heading “Employment Agreements” that are employment agreements
for employees listed on Schedule 14.1 (“Assigned Employment Agreements”) in
accordance with and subject to Section 1.3(a) of this Agreement. Sellers agree
to reasonably cooperate with Buyers with respect to Buyers’ efforts to obtain,
to the extent necessary, the written acknowledgments or consents from employees
subject to Assigned Employment Agreements (“Contract Employees”) that such
Contract Employees shall cease to have the right to participate in Company Plans
of any Seller or Emmis as of Commencement and shall thereafter have the right to
participate in the employee benefit plans made available by Buyers. Sellers and
Buyers agree that, prior to Commencement, they will cooperate in the preparation
of any and all communications with the employees set forth on Schedule 14.1 with
respect to the intent of Buyers to offer employment to all Transferred Employees
and Contract Employees at Commencement consistent with this Section 14.2.
Similar communications will be provided to Employees on Leave, individually
prepared to reflect each such employee’s specific circumstances and the terms of
Section 14.1.

14.3    No Assumption of Company Plans Buyers shall not assume any of the
Company Plans and Sellers shall be responsible for all liabilities and
obligations of the Company Plans.

14.4    COBRA Obligations. Sellers will be solely responsible for any
obligations for continuation coverage under Section 4980B of the Internal
Revenue Code and part 6 of Subtitle B of Title I of ERISA with respect to all of
the Transferred Employees and any other former employees of Sellers, including
Employees on Leave.

14.5    Benefits Generally. For a period of one (1) year after Commencement, if
any Transferred Employee’s employment with Buyers is terminated by Buyers
(including without limitation any constructive dismissal) other than for ‘Cause’
under Buyer’s applicable plans and/or policies, Buyer shall pay such person
severance in accordance with (i) Seller’s severance plan applicable to Station
Employees, or (ii) Buyers severance plan applicable to such terminated
Transferred Employee, whichever is more favorable to such terminated Transferred
Employee.

14.6    Health & Welfare Benefits. The medical, dental and health plans of
Buyers that would be applicable to Transferred Employees hired by Buyers shall
be offered to and extended to such Transferred Employees effective as of
Commencement or the Subsequent Hire Date, as applicable (the “Benefits Effective
Date”), under the terms and conditions of such plans then in effect.
Notwithstanding the foregoing, for purposes of providing group


37

--------------------------------------------------------------------------------




health plan coverage, Buyers shall use commercially reasonable efforts to (a)
waive all pre-existing condition waiting periods for each Transferred Employee
(and for the spouse and dependents of such employee) covered by the group health
plans immediately prior to the Benefits Effective Date, and (b) shall provide
health care coverage under Buyers’ plans effective as of the Benefits Effective
Date without the application of any eligibility waiting period for coverage. In
addition, Buyers shall use commercially reasonable efforts to credit all
payments made by a Transferred Employee (and the spouse and dependents of such
employee) toward out-of-pocket (excluding any employee premiums or
contributions) and deductible obligation limits under the group health plans for
the plan year which includes the Benefits Effective Date, as if such payments
had been made for similar purposes under the group health plans offered to the
Transferred Employees (and their spouses and dependents) on and after the
Benefits Effective Date during the plan year which includes the Benefits
Effective Date.

14.7    401(k) Plan. As soon as practicable following the Benefits Effective
Date, Buyers shall designate a tax-qualified defined contribution plan
established by Buyers (a “Buyers’ 401(k) Plan”) to accept rollover contributions
from the Transferred Employees of any account balances distributed to them by
any plan of Sellers that is a 401(k) plan; provided, however, that only cash may
be transferred and no in-kind assets may be transferred. Notwithstanding the
preceding sentence, Buyers shall allow any such employees’ outstanding plan loan
to be rolled into Buyers’ 401(k) Plan; provided, however, that with respect to
any loan balance transferred, the entire account balance must be transferred
and, subject to applicable Law and any required consent of the individuals, any
such loans may be reamortized as required to reflect any differences in payroll
periods. Buyers shall credit Transferred Employees’ past service with Sellers
towards satisfaction of service requirements for eligibility, vesting and
matching purposes under Buyers’ 401(k) Plan.

ARTICLE 15    
OTHER AGREEMENTS

15.1    Confidentiality. Each Party acknowledges and agrees that the
Confidentiality Agreement remains in full force and effect and, in addition,
covenants and agrees to keep confidential and not make use of, in accordance
with the provisions of the Confidentiality Agreement, information provided to
such Party by the Other Party pursuant to this Agreement. If this Agreement is,
for any reason, terminated before Closing, the Confidentiality Agreement and the
provisions of this Section 15.1 shall nonetheless continue in full force and
effect, and neither Party will make any use of any such information at any time
thereafter.

ARTICLE 16    
OTHER PROVISIONS

16.1    Transfer Taxes and Expenses. Except as provided otherwise in this
Agreement, all Transfer Taxes imposed on this transaction shall be split between
Sellers on the one hand and Buyers on the other hand. Sellers and Buyers shall
share equally the filing fees associated with the FCC Application. Except as
otherwise provided in Article 13 and except as otherwise provided elsewhere in
this Agreement, each Party shall be solely responsible for and shall pay all
other costs and expenses


38

--------------------------------------------------------------------------------




(including attorney and accounting fees) incurred by it in connection with the
negotiation, preparation and performance of and compliance with the terms of
this Agreement.

16.2    Benefit and Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
assigns. None of Buyers or Sellers may assign their rights or delegate their
obligations under this Agreement without the prior written consent of the other
Parties, except that, if it does not delay FCC Consent or Closing, Buyers may
assign this Agreement in whole or in part to one or more of their Affiliates,
provided that they shall not be released thereby and they shall be solely
responsible for any necessary third-party consents. Except as expressly provided
in this Agreement, this Agreement is not intended to, nor shall it, create any
rights in any person other than the Parties, the Buyer Indemnified Parties and
the Seller Indemnified Parties. In particular, this Agreement is not intended to
create third-party beneficiary rights in any employee or former employee of any
Seller.

16.3    Additional Documents. The Parties agree to execute, acknowledge and
deliver, before, at or after the Closing Date, such further instruments and
documents as may be reasonably required to implement, consummate and effectuate
the terms of this Agreement.

16.4    Entire Agreement; Schedules; Amendment; Waiver. This Agreement and the
exhibits and schedules hereto and thereto and the Related Documents embody the
entire agreement and understanding of the Parties hereto relating to the matters
provided for herein and supersede any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. Any matter that is
disclosed in a schedule hereto shall be deemed to have been included in other
pertinent schedules, notwithstanding the omission of an appropriate
cross-reference. No amendment, waiver of compliance with any provision or
condition hereof or consent pursuant to this Agreement shall be effective unless
evidenced by an instrument in writing signed by the Party against whom
enforcement of any waiver, amendment or consent is sought. No failure or delay
on the part of Buyers or Sellers in exercising any right or power under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.

16.5    Headings. The headings set forth in this Agreement are for convenience
only and shall not control or affect the meaning or construction of the
provisions of this Agreement.

16.6    Computation of Time. If after making computations of time provided for
in this Agreement, a time for action or notice falls on Saturday, Sunday or a
federal holiday, then such time shall be extended to the next business day.

16.7    Governing Law. The construction and performance of this Agreement shall
be governed by the laws of the State of Delaware without regard to any choice or
conflicts of law provision or rule (whether of the State of Delaware or any
other jurisdiction).

16.8    Venue. Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or in the absence
of jurisdiction, of any federal court sitting in Wilmington, Delaware with
respect to any action or proceeding arising out of or


39

--------------------------------------------------------------------------------




relating to this Agreement; agrees that all claims with respect to any such
action or proceeding may be heard and determined in such respective courts; and
waives any objection, including, any objection to the laying of venue or based
on the grounds of forum non conveniens, which it may now or hereafter have to
the bringing of such action or proceeding in such respective jurisdictions. Each
of the Parties irrevocably consents to the service of any and all process in any
such action or proceeding brought in the Court of Chancery of the State of
Delaware or in the absence of jurisdiction, of any federal court sitting in
Wilmington, Delaware by the delivery of copies of such process to the Party at
its address specified for notices to be given hereunder, or by certified mail
directed to such address. Each Party represents to the other Parties that this
waiver is given voluntarily and with full knowledge and understanding of its
legal effect after consultation with legal counsel.

16.9    Attorneys’ Fees. In the event of any dispute between the Parties to this
Agreement, Sellers or Buyers, as the case may be, shall reimburse the prevailing
Party for its reasonable attorneys’ fees and other costs incurred in enforcing
its rights or exercising its remedies under this Agreement. Such right of
reimbursement shall be in addition to any other right or remedy that the
prevailing Party may have under this Agreement.

16.10    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

16.11    Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be addressed to the
following addresses or to such other address as any Party may request:
If to any Seller:        Emmis Radio, LLC
One Emmis Plaza
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attention:  President and CEO
Attention:  General Counsel
Telephone:  317-684-6565
Telecopier:  317-684-5583


with a copy to:         Wilkinson Barker Knauer LLP
1800 M Street, NW, Suite 800N
Washington, DC 20036
Attention:  Doc Bodensteiner
Telephone:  202-383-3350
Telecopier:  202-783-5851




40

--------------------------------------------------------------------------------




If to any Buyer:        Entercom Communications Corp.
401 E. City Avenue, Suite 809
Bala Cynwyd, PA 19004
Attention:  Andrew P. Sutor, IV
Telephone:  610-660-5655
Telecopier:  610-660-5662


with a copy to:            Pillsbury Winthrop Shaw Pittman LLP
1200 Seventeenth Street, NW
Washington, DC 20036
Attention:  David Burns
Telephone:  202-663-8094
Telecopier:  202-663-8007
Any such notice, demand or request shall be deemed to have been duly delivered
and received (i) on the date of personal delivery, (ii) on the date of
transmission if sent by facsimile, (iii) on the date of receipt if mailed by
registered or certified mail, postage prepaid and return receipt requested, or
(iv) on the date of a signed receipt if sent by an overnight delivery service.

16.12    No Recourse. This Agreement may only be enforced against, and any claim
or cause of action based upon, arising out of, or related to this Agreement or
the transactions contemplated hereby may only be brought against, the entities
that are expressly named as parties hereto and then only with respect to the
specific obligations set forth herein with respect to such party.

16.13    Casualty. Except as provided in the LMA, Sellers shall bear the risk of
any casualty loss or damage to any of the Assets prior to the Closing, and
Buyers shall bear such risk on and after the Closing.  In the event of any
casualty loss or damage to the Assets prior to the Closing, Sellers shall be
responsible for repairing or replacing (as appropriate under the circumstances)
any lost or damaged Asset (the “Damaged Asset”) unless such Damaged Asset was
obsolete and unnecessary for the continued operation of the Stations consistent
with the Sellers’ past practices and the FCC Licenses.  If Sellers are unable to
repair or replace a material Damaged Asset by the date on which the Closing
would otherwise occur under this Agreement, then the Closing Date shall be
extended until such repair or replacement is completed.

16.14    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.

16.15    Facsimile or PDF Signatures. The Parties agree that transmission to the
other Party of this Agreement with its facsimile or electronic “pdf” signature
shall bind the Party transmitting this Agreement thereby in the same manner as
if such Party’s original signature had been delivered. Without limiting the
foregoing, each Party who transmits this Agreement with its facsimile or “pdf’
signature covenants to deliver the original thereof to the other Party as soon
as possible thereafter.


41

--------------------------------------------------------------------------------





16.16    Effect of LMA.Notwithstanding anything contained herein to the
contrary, Sellers shall not be deemed to have breached any of their
representations, warranties, covenants, or agreements contained herein or to
have failed to satisfy any condition precedent to the obligation of Buyers to
perform under this Agreement (nor shall Sellers have any liability or
responsibility to Buyers in respect of any such representations, warranties,
covenants, agreements, or conditions precedent), in each case to the extent the
inaccuracy of any such representations, the breach of any such warranty,
covenant, or agreement, or the inability to satisfy any such condition precedent
arises out of or otherwise directly relates to (i) any action taken by or under
the authorization of Buyers (or any of its respective officers, directors,
employees, agents, or representatives) in connection with the Buyer’s
performance of its rights or obligations under the LMA, or (ii) the failure of
Buyers to perform any of their obligations under the LMA, unless such
obligations are otherwise required under this Agreement.

ARTICLE 17    
DEFINITIONS

17.1    Defined Terms. Unless otherwise stated in this Agreement, the following
terms when used herein shall have the meanings assigned to them below (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined).
“Accounting Firm” means (a) an independent certified public accounting firm in
the United States of national recognition (other than a firm that then serves as
the independent auditor for Seller, Buyer or any of their respective Affiliates)
mutually acceptable to Seller and Buyer or (b) if Seller and Buyer are unable to
agree upon such a firm, then the independent auditors for Seller and Buyer shall
mutually agree upon a third independent certified public accounting firm, in
which event, “Accounting Firm” shall mean such third firm.
“Affiliate” shall mean, with respect to any specified Person, another Person
that directly or indirectly controls, is controlled by, or is under common
control with such specified Person.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Assets” shall have the meaning set forth in Section 1.1.
“Assigned Employment Agreements” shall have the meaning set forth in Section
14.2.
“Assumed Contracts” shall have the meaning set forth in Section 1.1(d).
“Assumed Liabilities” shall have the meaning set forth in Section 1.3.
“Basket” shall have the meaning set forth in Section 12.4.
“Buyer” shall have the meaning set forth in the preamble to this Agreement.
“Buyers’ 401(k) Plan” shall have the meaning set forth in Section 14.8.
“Claimant” shall have the meaning set forth in Section 12.3(a).


42

--------------------------------------------------------------------------------




“Closing” and “Closing Date” shall have the meaning set forth in Section 3.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder, or any subsequent legislative enactment thereof, as in
effect from time to time.
“Commencement” means the earlier of Closing or commencement of the LMA, or the
applicable of such times, as the context requires.
“Communications Act” shall have the meaning set forth in Section 6.5.
“Company Plans” shall have the meaning set forth in Section 4.20.
“Confidentiality Agreement” means the Confidentiality Agreement dated Decemer
28, 2017 between the Parties or their Affiliates with respect to the transaction
contemplated by this Agreement.
“Contracts” shall mean all contracts, agreements, leases, non-governmental
licenses, employment agreements, commitments, understandings, options, rights
and interests, written or oral, including any amendments, extensions,
supplements and other modifications thereto.
“Contract Assignment and Assumption” shall have the meaning set forth in Section
11.1(b)(iii).
“Damaged Asset” shall have the meaning set forth in Section 16.13.
“Entercom” shall have the meaning set forth in the preamble to this Agreement.
“Entercom Parties” shall mean ECC, Emmis Missouri, and Entercom License.
“Emmis” shall have the meaning set forth in the preamble to this Agreement.
“Emmis Parties” shall mean Emmis, Emmis Radio and Emmis License.
“Environmental Laws” shall have the meaning set forth in Section 4.12(a).
“ERISA Affiliate” shall have the meaning set forth in Section 4.20.
“Excluded Assets” shall have the meaning set forth in Section 1.2.
“Excluded Stations” means KSHE(FM), Crestwood, MO (FIN 19523) and KPNT(FM),
Collinsville, IL (FIN 56525).
“Excluded Liabilities” shall have the meaning set forth in Section 1.4.
“FCC” shall have the meaning set forth in the recitals to this Agreement.


43

--------------------------------------------------------------------------------




“FCC Applications” shall mean the application or applications that Sellers and
Buyers must file with the FCC requesting its consent to the assignment of the
FCC Licenses from Sellers to Buyers.
“FCC Consents” shall mean the action or actions by the FCC granting or approving
the FCC Applications.
“FCC Licenses” shall have the meaning set forth in Section 1.1(a).
“Final Order” shall mean a final, non-appealable Order of the FCC or its staff
that is no longer subject to administrative or judicial action, review,
rehearing or appeal.
“Financial Statements” shall have the meaning set forth in Section 4.17.
“GAAP” shall mean prevailing generally accepted accounting principles of the
United States of America, in effect from time to time, consistently applied.
“Governmental Authority” shall mean any: (a) nation, state, county, city, town,
village, district, or other recognized jurisdiction of any nature; (b) federal,
state, local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); (d)
multi-national organization or body; or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature.
“Hazardous Substances” shall mean any substance or material regulated or
classified as a hazardous waste or hazardous substance under applicable
Environmental Laws.
“Indemnified Claim” shall have the meaning set forth in Section 12.3(a).
“Indemnitor” shall have the meaning set forth in Section 12.3(a).
“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith (including all applications or
rights to apply for any of the following, and all registrations, renewals,
extensions, future equivalents, and restorations thereof, now or hereafter in
force and effect) solely with respect to the Stations and the market in which
the Stations are located: (1) all trade secrets and other rights in know-how and
confidential or proprietary information, including without limitation, vendor
and supplier lists, advertiser lists, sales lists, sponsor lists, business plans
and strategies, marketing materials and plans; (2) all mask works, copyrights,
formats, programming materials and concepts, on air copy, on air talent concepts
and jingles, and all other rights corresponding thereto (including moral
rights), throughout the world; (3) all rights in telephone numbers and World
Wide Web addresses and domain names (including, without limitation, e-mail
addresses) and applications and registrations therefor, and access and use
rights with respect to any social media accounts, and contract rights therein;
(4) all trade names, call letters, logos, slogans, symbols, trademarks and
service marks, trade dress and all goodwill, if


44

--------------------------------------------------------------------------------




any, associated therewith; (5) rights of publicity and personality; and (6) any
similar, corresponding, or equivalent rights to any of the foregoing in items
(1) through (5) above.
“Knowledge” shall mean (i) in the case of Sellers and Emmis, the actual
knowledge of the President, Chief Executive Officer, Chief Financial Officer,
General Counsel, the Market Manager for the Stations or the Chief Engineer for
the Stations, and (ii) in the case of Buyers, the actual knowledge of the
President, Chief Executive Officer, Chief Financial Officer or General Counsel.
“Law” shall mean any national, federal, state, local or other law, statute,
rule, regulation, ordinance, code, policy, Order, decree, judgment, consent,
settlement agreement or other governmental requirement enacted, promulgated,
entered into, agreed to or imposed by any Governmental Authority.
“Lease Assignment and Assumption” shall have the meaning set forth in Section
11.1(b)(iv).
“Leased Real Property” shall have the meaning set forth in Section 1.1(c).
“Lease Estoppel” shall have the meaning set forth in Section 11.1(c).
“Liabilities” shall mean any liability or obligation of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise and whether or not the same is
required to be accrued on the financial statements of any Person or is disclosed
on any Schedule to this Agreement.
“Liens” shall mean mortgages, deeds of trust, liens, security interests,
pledges, collateral assignments, condition sales agreements, leases (other than
Assumed Contracts), encumbrances, claims or other defects of title, but shall
not include liens for current taxes not yet due and payable and other Permitted
Encumbrances.
“LMA” shall have the meaning set forth in Section 9.7.
“Loss” or “Losses” shall have the meaning set forth in Section 12.1.
“Material Adverse Effect” shall mean any event, transaction, condition, change
or effect that (individually or in the aggregate with all other such events,
transactions, conditions, changes or effects) has had, or would reasonably be
expected to have, a material adverse effect on the Assets, or on the business,
assets, liabilities, financial condition or results of operations of the
business of the Stations, taken as a whole; provided, however, that for purposes
of determining whether any Material Adverse Effect shall have occurred, there
shall be excluded and disregarded any event, transaction, condition, change or
effect resulting from or relating to (i) general business or economic
conditions, or conditions generally affecting the industry in which the business
of the Stations operates which do not disproportionately impact the business of
the Stations, (ii) any change in accounting requirements or principles or in any
applicable Laws, (iii) the compliance with the terms


45

--------------------------------------------------------------------------------




of, or the taking of any action expressly required by, this Agreement, (iv) acts
of terrorism or military action or the threat thereof, (v) actions taken by any
Person that are attributable to the announcement of this Agreement and the
transactions contemplated hereby or the identity of Buyers or ECC and (vi) any
existing event, occurrence or circumstance expressly described on a Schedule
hereto, solely to the extent such event, occurrence or circumstance is described
therein.
“Material Assumed Contracts” shall have the meaning set forth in Section 1.1(d).
“Notice of Disagreement” shall have the meaning set forth in Section 2.1(e).
“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.
“Ordinary Course of Business” shall mean an action taken by a Person will be
deemed to have been taken in the “Ordinary Course of Business” only if such
action is consistent with the past practices of such Person and is taken in the
ordinary course of the normal day-to-day operations of such Person; provided
however, that during the period that the LMA is in effect the Ordinary Course of
Business shall take into account (i) the performance of obligations under the
LMA, (ii) the fulfillment of related obligations under applicable Law including
the Communications Act and the rules of the FCC, and (iii) actions reasonably
expected with respect to a station subject to a local marketing agreement.
“Organizational Documents” means the articles of incorporation, articles of
organization, certificate of organization, or similar organizational documents,
including any certificate of designation for any capital stock, as amended to
date, and the bylaws, operating agreement, and other similar organizational
documents, as amended to date, of an entity.
“Other Parties” shall mean either the Entercom Parties, in contrast to the Emmis
Parties, or the Emmis Parties, in contrast to the Entercom Parties, as the
context may require.
“Party” or “Parties” shall have the meaning set forth in the preamble.
“Permit” shall mean any permit, franchise, certificate, consent, clearance,
waiver, notification, authorization, approval, registration or license granted
by or obtained from any Governmental Authority in accordance with applicable
Law, other than the FCC Licenses.
“Permitted Liens” shall mean Liens released at or before Closing, Permitted
Encumbrances, Assumed Liabilities and:
(i)    Purchase money security interest that may arise by operation of law for
inventory and supplies purchased in the Ordinary Course of Business and on
account, provided the amounts owed on such accounts are not past due;
(ii)    Encumbrances for taxes, assessments, levies, fees or governmental
charges on the Personal Property or the Owned Real Property if the same shall
not at the time be delinquent or are contested by appropriate proceedings;


46

--------------------------------------------------------------------------------




(iii)    Encumbrances which arise by operation of law, such as materialmen and
mechanics’ liens and other similar liens arising in the Ordinary Course of
Business which secure payment of obligations not more than thirty (30) days past
due; and
(iv)    Zoning, building codes, and other land use laws regulating the use or
occupancy of Leased Real Property or the activities conducted thereon that are
imposed by a Governmental Authority having jurisdiction over Leased Real
Property.
“Permitted Encumbrances” shall mean easements, rights of way, building and use
restrictions, exceptions, reservations and limitations that do not in any
material respect detract from the value of the property subject thereto or
impair the use thereof in the ordinary course of the business of the Stations. 
 
“Person” shall mean an individual, a partnership, a corporation, an association,
a joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).
“Personal Property” shall have the meaning set forth in Section 1.1(b).
“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.
“Purchase Price” shall have the meaning set forth in Section 2.1.
“Real Estate Leases” shall have the meaning set forth in Section 1.1(c).
“Related Documents” shall mean the Bill of Sale, the Assumption Agreement, the
LMA and any other written agreement executed by Sellers, Buyers or any of their
respective Affiliates, as applicable, in connection with the Closing hereunder.
“Sellers” shall have the meaning set forth in the preamble to this Agreement.
“Statement of Objections” shall have the meaning set forth in Section 2.1(d).
“Station” and “Stations” shall have the meaning set forth in the recitals to
this Agreement.
“Station Employees” shall mean the employees of Sellers performing services in
the St. Louis Metropolitan Area for the Stations.
“Station Intellectual Property” shall have the meaning set forth in Section
1.1(e).
“Tax” shall mean all federal, state, local and foreign taxes including, without
limitation, income, gains, transfer, unemployment, withholding, payroll, social
security, real property, personal property, excise, sales, use and franchise
taxes, levies, assessments, imposts, duties, licenses and


47

--------------------------------------------------------------------------------




registration fees and charges of any nature whatsoever, including interest,
penalties and additions with respect thereto and any interest in respect of such
additions or penalties.
“Tax Return” shall mean any return, filing, report, declaration, questionnaire
or other document required to be filed for any period with any taxing authority
(whether domestic or foreign) in connection with any Taxes (whether or not
payment is required to be made with respect to such document).
“Transferred Employees” shall have the meaning set forth in Section 14.1.
“Transfer Taxes” shall mean all United States federal, state, local or foreign
sales, use, transfer, real property transfer, mortgage recording, stamp duty,
value-added or similar taxes, costs, or fees that may be imposed in connection
with the transfer of the Assets, together with any interest, additions or
penalties with respect thereto and any interest in respect of such additions or
penalties.
“Union” shall have the meaning set forth in Section 4.20.

17.2    Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms apply to females as well as males; feminine terms apply to males
as well as females. The term “includes” or “including” is by way of example and
not limitation.


[signature page follows]




48

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Asset Purchase Agreement
to be duly executed as of the date first written above.
"Sellers"
EMMIS RADIO, LLC
 
 
 
 
By:
/s/ J. Scott Enright
 
Name:
J. Scott Enright
 
Its:
Executive Vice President, General Counsel and Secretary
 
 
 
 
EMMIS RADIO LICENSE, LLC
 
 
 
 
By:
/s/ J. Scott Enright
 
Name:
J. Scott Enright
 
Its:
Executive Vice President, General Counsel and Secretary
 
 
 
For purposes of Articles 4, 5, 12 and 13 only:
 
 
 
"Emmis"
EMMIS COMMUNICATIONS CORPORATION
 
 
 
 
By:
/s/ J. Scott Enright
 
Name:
J. Scott Enright
 
Its:
Executive Vice President, General Counsel and Secretary
 
 
 
"Buyers"
ENTERCOM MISSOURI, LLC
 
 
 
 
By:
/s/ Andrew P. Sutor, IV
 
Name:
Andrew P. Sutor, IV
 
Its:
Executive Vice President
 
 
 
 
ENTERCOM LICENSE, LLC
 
 
 
 
By:
/s/ Andrew P. Sutor, IV
 
Name:
Andrew P. Sutor, IV
 
Its:
Executive Vice President
 
 
 
For purposes of Articles 6, 7, 12, and 13 and Section 9.1(c)(ii) only:
 
 
 
"ECC"
ENTERCOM COMMUNICATIONS CORP.
 
 
 
 
By:
/s/ Andrew P. Sutor, IV
 
Name:
Andrew P. Sutor, IV
 
Its:
Executive Vice President






